Exhibit 10.1
 
CREDIT AGREEMENT
dated as of November 29, 2010

among

AMB PROPERTY, L.P.,

THE BANKS LISTED HEREIN,

HSBC BANK USA, NATIONAL ASSOCIATION,

as Administrative Agent,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Syndication Agent,
and
HSBC SECURITIES, INC.

and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Joint Lead Arrangers and Joint Bookrunners

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Documentation Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
           
 
  DEFINITIONS        
 
           
Section 1.1
  Definitions     1  
Section 1.2
  Accounting Terms and Determinations     26  
Section 1.3
  Types of Borrowings     27  
 
           
 
  ARTICLE II        
 
           
 
  THE CREDITS        
 
           
Section 2.1
  Commitments to Lend     27  
Section 2.2
  Notice of Borrowing     27  
Section 2.3
  Intentionally Omitted     27  
Section 2.4
  Intentionally Omitted     27  
Section 2.5
  Notice to Banks; Funding of Loans     28  
Section 2.6
  Notes     29  
Section 2.7
  Method of Electing Interest Rates     29  
Section 2.8
  Interest Rates     31  
Section 2.9
  Intentionally Omitted     32  
Section 2.10
  Maturity Date     32  
Section 2.11
  Optional Prepayments     32  
Section 2.12
  Intentionally Omitted     33  
Section 2.13
  General Provisions as to Payments     33  
Section 2.14
  Funding Losses     34  
Section 2.15
  Computation of Interest     34  
Section 2.16
  Use of Proceeds     34  
Section 2.17
  Addition of Qualified Borrowers; Release of Qualified Borrowers     34  
 
           
 
  ARTICLE III        
 
           
 
  CONDITIONS        
 
           
Section 3.1
  Closing     35  
Section 3.2
  Borrowings     36  
 
           
 
  ARTICLE IV        
 
           
 
  REPRESENTATIONS AND WARRANTIES        
 
           
Section 4.1
  Existence and Power     37  
Section 4.2
  Power and Authority     38  

 



--------------------------------------------------------------------------------



 



                      Page
Section 4.3
  No Violation     38  
Section 4.4
  Financial Information     39  
Section 4.5
  Litigation     40  
Section 4.6
  Intentionally Omitted     40  
Section 4.7
  Environmental     40  
Section 4.8
  Taxes     40  
Section 4.9
  Full Disclosure     41  
Section 4.10
  Solvency     41  
Section 4.11
  Use of Proceeds     41  
Section 4.12
  Governmental Approvals     41  
Section 4.13
  Investment Company Act; Public Utility Holding Company Act     41  
Section 4.14
  Principal Offices     41  
Section 4.15
  REIT Status     41  
Section 4.16
  Patents, Trademarks, etc.     41  
Section 4.17
  Judgments     41  
Section 4.18
  No Default     42  
Section 4.19
  Licenses, etc.     42  
Section 4.20
  Compliance With Law     42  
Section 4.21
  No Burdensome Restrictions     42  
Section 4.22
  Brokers’ Fees     42  
Section 4.23
  Intentionally Omitted     42  
Section 4.24
  Insurance     42  
Section 4.25
  Organizational Documents     43  
Section 4.26
  Unencumbered Properties     43  
 
           
 
  ARTICLE V        
 
           
 
  AFFIRMATIVE AND NEGATIVE COVENANTS        
 
           
Section 5.1
  Information     43  
Section 5.2
  Payment of Obligations     46  
Section 5.3
  Maintenance of Property; Insurance; Affiliate Transfers     46  
Section 5.4
  Maintenance of Existence     46  
Section 5.5
  Compliance with Laws     46  
Section 5.6
  Inspection of Property, Books and Records     47  
Section 5.7
  Existence     47  
Section 5.8
  Financial Covenants     47  
Section 5.9
  Restriction on Fundamental Changes     49  
Section 5.10
  Changes in Business     50  
Section 5.11
  General Partner Status     50  
Section 5.12
  Other Indebtedness     51  
Section 5.13
  Forward Equity Contracts     51  
Section 5.14
  Capital Funding Loans     51  

 



--------------------------------------------------------------------------------



 



                      Page
 
  ARTICLE VI        
 
           
 
  DEFAULTS        
 
           
Section 6.1
  Events of Default     53  
Section 6.2
  Rights and Remedies     56  
Section 6.3
  Notice of Default     56  
Section 6.4
  Distribution of Proceeds after Default     56  
 
           
 
  ARTICLE VII        
 
           
 
  THE AGENTS        
 
           
Section 7.1
  Appointment and Authorization     57  
Section 7.2
  Agency and Affiliates     57  
Section 7.3
  Action by Agents     57  
Section 7.4
  Consultation with Experts     57  
Section 7.5
  Liability of Agents     57  
Section 7.6
  Indemnification     58  
Section 7.7
  Credit Decision     58  
Section 7.8
  Successor Agents     58  
Section 7.9
  Consents and Approvals     59  
 
           
 
  ARTICLE VIII        
 
           
 
  CHANGE IN CIRCUMSTANCES        
 
           
Section 8.1
  Basis for Determining Interest Rate Inadequate or Unfair     60  
Section 8.2
  Illegality     60  
Section 8.3
  Increased Cost and Reduced Return     61  
Section 8.4
  Taxes     63  
Section 8.5
  Base Rate Loans Substituted for Affected Euribor Loans     65  
Section 8.6
  Dodd-Frank Wall Street Reform and Consumer Protection Act     66  
 
           
 
  ARTICLE IX        
 
           
 
  MISCELLANEOUS        
 
           
Section 9.1
  Notices     66  
Section 9.2
  No Waivers     66  
Section 9.3
  Expenses; Indemnification     66  
Section 9.4
  Sharing of Set-Offs     68  
Section 9.5
  Amendments and Waivers     68  
Section 9.6
  Successors and Assigns     70  
Section 9.7
  Collateral     72  
Section 9.8
  Governing Law; Submission to Jurisdiction; Judgment Currency     72  
Section 9.9
  Counterparts; Integration; Effectiveness     73  

 



--------------------------------------------------------------------------------



 



                      Page
Section 9.10
  WAIVER OF JURY TRIAL     73  
Section 9.11
  Survival     74  
Section 9.12
  Domicile of Loans     74  
Section 9.13
  Limitation of Liability     74  
Section 9.14
  Recourse Obligation     74  
Section 9.15
  Confidentiality     74  
Section 9.16
  Defaulting Lenders     75  
Section 9.17
  Banks’ ERISA Covenant     75  
Section 9.18
  Intentionally Omitted     76  
Section 9.19
  Optional Increase in Commitments     76  
Section 9.20
  Documentation Agents     76  
Section 9.21
  USA PATRIOT Act     76  

SCHEDULE 1.1
SCHEDULE 4.4(b)
SCHEDULE 4.6
SCHEDULE 5.11(c)(1)
SCHEDULE 5.11(c)(2)

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 29, 2010
among AMB PROPERTY, L.P. (the “Borrower”), the BANKS listed on the signature
pages hereof, HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Syndication Agent, and HSBC
SECURITIES, INC. and CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Joint
Lead Arrangers and Joint Bookrunners, and MORGAN STANLEY SENIOR FUNDING, INC. as
Documentation Agent.
W I T N E S S E T H:
          NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS
          Section 1.1 Definitions. The following terms, as used herein, have the
following meanings:
          “Adjusted EBITDA” means, for any period, EBITDA for such period minus
(a) an amount equal to appropriate reserves for replacements of Ten Cents
($0.10) (or in the case of any Real Property Asset owned by an Investment
Affiliate or by a Consolidated Subsidiary, Borrower’s Share of Ten Cents ($0.10)
per square foot per annum for each Real Property Asset (provided that, as to any
Real Property Asset acquired during such period such Ten Cents ($0.10) per
square foot adjustment shall be pro-rated for the period of ownership), plus
(b) capitalized interest included in the basis of assets sold or contributed
during such period to the extent that the gain from such sale or contribution
was included or the loss from such sale or contribution was deducted in the
calculation of EBITDA Adjusted EBITDA includes rental income actually earned and
shall exclude non-cash expenses related to employee and trustee stock and stock
options.
          “Adjusted Interbank Offered Rate” as applicable to any Interest Period
means a rate per annum equal to the quotient obtained (rounded upward, if
necessary, to the next higher 1/100 of 1%) by dividing (i) the Interbank Offered
Rate applicable during such Interest Period by (ii) 1.00 minus the Euribor
Reserve Percentage.
          “Administrative Agent” shall mean HSBC BANK USA, N.A., in its capacity
as Administrative Agent hereunder, and its permitted successors in such capacity
in accordance with the terms of this Agreement.
          “Administrative Questionnaire” means with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Borrower) duly
completed by such Bank.

 



--------------------------------------------------------------------------------



 



          “Affiliate”, as applied to any Person, means any other Person that
directly or indirectly controls, is controlled by, or is under common control
with, that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to vote ten percent (10.0%) or more of the equity
securities having voting power for the election of directors of such Person or
otherwise to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting equity securities or by
contract or otherwise.
          “Agents” shall mean the Administrative Agent and the Syndication
Agent, collectively.
          “Agreement” shall mean this Credit Agreement as the same may from time
to time hereafter be modified, supplemented or amended.
          “AMB Revolver Provisions” has the meaning set forth in Section 9.5(b).
          “Applicable Interest Rate” means (i) with respect to any Fixed Rate
Indebtedness, the fixed interest rate applicable to such Fixed Rate Indebtedness
at the time in question, and (ii) with respect to any Floating Rate
Indebtedness, either (x) the rate at which the interest rate applicable to such
Floating Rate Indebtedness is actually capped (or fixed pursuant to an interest
rate hedging device), at the time of calculation, if Borrower has entered into
an interest rate cap agreement or other interest rate hedging device with
respect thereto or (y) if Borrower has not entered into an interest rate cap
agreement or other interest rate hedging device with respect to such Floating
Rate Indebtedness, the greater of (A) the rate at which the interest rate
applicable to such Floating Rate Indebtedness could be fixed for the remaining
term of such Floating Rate Indebtedness, at the time of calculation, by
Borrower’s entering into any unsecured interest rate hedging device either not
requiring an upfront payment or if requiring an upfront payment, such upfront
payment shall be amortized over the term of such device and included in the
calculation of the interest rate (or, if such rate is incapable of being fixed
by entering into an unsecured interest rate hedging device at the time of
calculation, a fixed rate equivalent reasonably determined by Administrative
Agent) or (B) the floating rate applicable to such Floating Rate Indebtedness at
the time in question.
          “Applicable Lending Office” means with respect to any Bank, (i) in the
case of its Base Rate Loans, its Domestic Lending Office, and (ii) in the case
of its Euribor Loans, its Euribor Lending Office.
          “Applicable Margin” means with respect to each Loan, the respective
percentages per annum determined, at any time, based on the range into which
Borrower’s Credit Rating then falls, in accordance with the table set forth
below. Any change in Borrower’s Credit Rating causing it to move to a different
range on the table shall effect an immediate change in the Applicable Margin.
Borrower shall have not less than two (2) Credit Ratings at all times. In the
event that Borrower receives only two (2) Credit Ratings (one of which must be
from S&P or Moody’s), and such Credit Ratings are not equivalent, the Applicable
Margin shall be determined by the higher of such two (2) Credit Ratings. In the
event that Borrower receives more than two (2) Credit Ratings, and such Credit
Ratings are not all equivalent, the Applicable Margin shall be

2



--------------------------------------------------------------------------------



 



determined by the highest Credit Rating, provided that said highest rating shall
be from S&P or Moody’s; provided, further, that if the highest rating is not
from S&P or Moody’s, then the Applicable Margin shall be determined by the
highest Credit Rating from either S&P or Moody’s. Should Borrower lose its
Investment Grade Rating from both S&P and Moody’s, the Applicable Margin will
revert to the unrated portion of the grid below. Upon reinstatement of its
Investment Grade Rating from either S&P or Moody’s, the Applicable Margin will
revert to the rated pricing grid below.

                  Range of   Applicable     Borrower’s   Margin for   Applicable
Credit Rating   Base Rate   Margin for (S&P/Moody’s   Loans   Euribor Loans
Ratings)   (% per annum)   (% per annum)
A-/A3 or better
    0.800       1.900  
BBB+/Baa1
    0.900       2.000  
BBB/Baa2
    1.050       2.150  
BBB-/Baa3
    1.350       2.450  
<BBB-/Baa3 or unrated
    2.050       3.150  

          “Asset Management Fees” means, for any period, the actual asset
management fees paid by non-wholly owned Consolidated Subsidiaries and
Investment Affiliates of the Borrower and third parties unaffiliated with the
Borrower or, in the case of any such fees paid to any Consolidated Subsidiaries
or Investment Affiliates, the Borrower’s Share thereof, for such period, net of
any expenses incurred in connection therewith for such period.
          “Assignee” has the meaning set forth in Section 9.6(c).
          “Balance Sheet Indebtedness” means with respect to any Person and
assuming such Person is required to prepare financial statements in accordance
with GAAP, without duplication, the Indebtedness of such Person which would be
required to be included on the liabilities side of the balance sheet of such
Person in accordance with GAAP excluding, in the case of Borrower or General
Partner, the Balance Sheet Indebtedness of any Consolidated Subsidiary.
Notwithstanding the foregoing, Balance Sheet Indebtedness shall include current
liabilities and all guarantees of Indebtedness of any Person.
          “Balloon Payments” shall mean with respect to any loan constituting
Balance Sheet Indebtedness, any required principal payment of such loan which is
either (i) payable at the maturity of such Indebtedness or (ii) in an amount
which exceeds fifteen percent (15%) of the original principal amount of such
loan; provided, however, that the final payment of a fully amortizing loan shall
not constitute a Balloon Payment.

3



--------------------------------------------------------------------------------



 



          “Bank” means each entity (other than Borrower) listed on the signature
pages hereof, each Assignee which becomes a Bank pursuant to Section 9.6(c), and
their respective successors.
          “Bankruptcy Code” shall mean Title 11 of the United States Code,
entitled “Bankruptcy”, as amended from time to time, and any successor statute
or statutes.
          “Bankruptcy Event” means, with respect to any Bank, such Bank becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Bank by a governmental authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Bank with immunity from the jurisdiction of courts within the United States
or from the enforcement of judgments or writs of attachment on its assets or
permit such Bank (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Bank.
          “Base Rate” means, for any day, a rate per annum equal to the highest
of (i) the Prime Rate for such day, (ii) the sum of 0.50% plus the Federal Funds
Rate for such day, and (iii) the sum of 1.00% plus the Adjusted Interbank
Offered Rate for such day for deposits having a one month maturity. Each change
in the Base Rate shall become effective automatically as of the opening of
business on the date of such change in the Base Rate, without prior written
notice to Borrower or Banks.
          “Base Rate Loan” means a Loan to be made by a Bank as a Base Rate Loan
in accordance with the provisions of this Agreement.
          “Benefit Arrangement” means at any time an employee benefit plan
within the meaning of Section 3(3) of ERISA which is not a Plan or a
Multiemployer Plan and which is maintained or otherwise contributed to by any
member of the ERISA Group.
          “Borrower” means AMB Property, L.P., a Delaware limited partnership.
          “Borrower’s Share” means Borrower’s and General Partner’s direct or
indirect share of a Consolidated Subsidiary, a Joint Venture Subsidiary or an
Investment Affiliate as reasonably determined by Borrower based upon Borrower’s
and General Partner’s economic interest (whether direct or indirect) of such
Consolidated Subsidiary, Joint Venture Subsidiary or Investment Affiliate, as of
the date of such determination.
          “Borrowing” has the meaning set forth in Section 1.3.
          “Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
          “Capital Leases” as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee which, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.

4



--------------------------------------------------------------------------------



 



          “Capital Funding Loan” shall have the meaning set forth in
Section 5.14 hereof.
          “Cash or Cash Equivalents” shall mean (a) cash; (b) marketable direct
obligations issued or unconditionally guaranteed by the United States Government
or issued by an agency thereof and backed by the full faith and credit of the
United States, in each case maturing within one (1) year after the date of
acquisition thereof; (c) marketable direct obligations issued by any state of
the United States of America or any political subdivision of any such state or
any public instrumentality thereof maturing within ninety (90) days after the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from any two of S&P, Moody’s or Fitch (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services acceptable to Administrative
Agent ); (d) domestic corporate bonds, other than domestic corporate bonds
issued by Borrower or any of its Affiliates, maturing no more than two (2) years
after the date of acquisition thereof and, at the time of acquisition, having a
rating of at least A or the equivalent from any two (2) of S&P, Moody’s or Fitch
(or, if at any time no two of the foregoing shall be rating such obligations,
then from such other nationally recognized rating services acceptable to
Administrative Agent); (e) variable-rate domestic corporate notes or medium term
corporate notes, other than notes issued by Borrower or any of its Affiliates,
maturing or resetting no more than one (1) year after the date of acquisition
thereof and having a rating of at least AA or the equivalent from two of S&P,
Moody’s or Fitch (or, if at any time no two of the foregoing shall be rating
such obligations, then from such other nationally recognized rating services
acceptable to Administrative Agent); (f) commercial paper (foreign and domestic)
or master notes, other than commercial paper or master notes issued by Borrower
or any of its Affiliates, and, at the time of acquisition, having a long-term
rating of at least A or the equivalent from S&P, Moody’s or Fitch and having a
short-term rating of at least A-1 and P-1 from S&P and Moody’s, respectively
(or, if at any time neither S&P nor Moody’s shall be rating such obligations,
then the highest rating from such other nationally recognized rating services
acceptable to Administrative Agent); (g) domestic and foreign certificates of
deposit or domestic time deposits or foreign deposits or bankers’ acceptances
(foreign or domestic) in Dollars, Euros, Pounds Sterling, Canadian Dollars, Yen,
Hong Kong Dollars, or Singapore Dollars that are issued by a bank (I) which has,
at the time of acquisition, a long-term rating of at least A or the equivalent
from S&P, Moody’s or Fitch and (II) if a domestic bank, which is a member of the
Federal Deposit Insurance Corporation; (h) overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments, provided that the collateral supporting
such repurchase agreements shall have a value not less than 101% of the
principal amount of the repurchase agreement plus accrued interest; and
(i) money market funds invested in investments substantially all of which
consist of the items described in clauses (a) through (h) foregoing.
          “Closing Date” means the date on or after the Effective Date on which
the conditions set forth in Section 3.1 shall have been satisfied to the
satisfaction of the Administrative Agent.
          “Code” shall mean the Internal Revenue Code of 1986, as amended, and
as it may be further amended from time to time, any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.

5



--------------------------------------------------------------------------------



 



          “Commitment” means with respect to each Bank, the amount set forth
under the name of such Bank on the signature pages hereof as its commitment for
Loans (and, for each Bank which is an Assignee, the amount set forth in the
Transfer Supplement entered into pursuant to Section 9.6(c) as the Assignee’s
Commitment), as such amount may be reduced from time to time pursuant to
Section 2.11(e) or in connection with an assignment to an Assignee, and as such
amount may be increased pursuant to Section 9.19 or in connection with an
assignment from an Assignor. The initial aggregate amount of the Banks’
Commitments is the Euro Equivalent Amount of €153,711,023.28.
          “Consolidated Subsidiary” means at any date any Subsidiary or other
entity which is consolidated with Borrower or General Partner in accordance with
GAAP.
          “Consolidated Subsidiary EBITDA” means, with respect to a Consolidated
Subsidiary, for any period (i) Income from Operations of such Consolidated
Subsidiary for such period, plus (ii) depreciation and amortization expense and
other non-cash items deducted in the calculation of Income from Operations of
such Consolidated Subsidiary for such period, plus (iii) Interest Expense
deducted in the calculation of Income from Operations of such Consolidated
Subsidiary for such period, all of the foregoing without duplication.
          “Consolidated Tangible Net Worth” means, at any time, the tangible net
worth of Borrower, on a consolidated basis, determined in accordance with GAAP,
plus preferred units issued by Consolidated Subsidiaries, plus all accumulated
depreciation and amortization of Borrower plus Borrower’s Share of accumulated
depreciation and amortization of Investment Affiliates, deducted, in either
case, from earnings in calculating Net Income.
          “Construction Asset” has the meaning set forth in the definition of
the term “Construction Asset Cost”.
          “Construction Asset Cost” shall mean, with respect to a Real Property
Asset (or, in the case of any Real Property Asset to be developed in phases, any
phase thereof) in which Development Activity has begun (as evidenced by
obtaining a permit to commence construction of the applicable industrial or
retail improvements by the applicable governmental authority) but has not yet
been substantially completed (substantial completion shall be deemed to mean not
less than 90% completion, as such completion shall be evidenced by a certificate
of occupancy or its equivalent and the commencement of the payment of rent by
tenants of such Real Property Asset or phase) (a “Construction Asset”), (i) in
the case of the development and construction by the Borrower described in clause
(a) of the definition of Development Activity, the aggregate, good faith
estimate of the total cost to be incurred by the Borrower in the construction of
such improvements (including land acquisition costs); (ii) in the case of the
development and construction by a Joint Venture Subsidiary or a Consolidated
Subsidiary of the Borrower described in clause (a) of the definition of
Development Activity, an amount equal to Borrower’s Share of the aggregate, good
faith estimate of the total cost to be incurred by such Joint Venture Subsidiary
or such Consolidated Subsidiary, as applicable, in the construction of such
improvements (including land acquisition costs); (iii) in the case of the
financing of any development and construction by the Borrower, the amount the
Borrower has committed to fund to pay the cost to complete such development and
construction, (iv) in the case of the financing of any development and
construction by a Joint Venture Subsidiary or a Consolidated Subsidiary

6



--------------------------------------------------------------------------------



 



of the Borrower, an amount equal to Borrower’s Share of the amount such Joint
Venture Subsidiary or such Consolidated Subsidiary, as applicable, has committed
to fund to pay the cost to complete such development and construction; (v) in
the case of the incurrence of any Contingent Obligations in connection with any
development and construction by the Borrower, the amount of such Contingent
Obligation of the Borrower, (vi) in the case of the incurrence of any Contingent
Obligations in connection with any development and construction by a Joint
Venture Subsidiary or a Consolidated Subsidiary of the Borrower, an amount equal
to Borrower’s Share of the amount of such Contingent Obligation of such Joint
Venture Subsidiary or such Consolidated Subsidiary, as applicable.
          “Contingent Obligation” as to any Person means, without duplication,
(i) any contingent obligation of such Person required to be shown on such
Person’s balance sheet in accordance with GAAP, and (ii) any obligation required
to be disclosed in the footnotes to such Person’s financial statements,
guaranteeing partially or in whole any Non-Recourse Indebtedness, lease,
dividend or other obligation, exclusive of contractual indemnities (including,
without limitation, any indemnity or price-adjustment provision relating to the
purchase or sale of securities or other assets) and guarantees of non-monetary
obligations (other than guarantees of completion) which have not yet been called
on or quantified, of such Person or of any other Person. The amount of any
Contingent Obligation described in clause (ii) shall be deemed to be (a) with
respect to a guaranty of interest or interest and principal, or operating income
guaranty, the Net Present Value of the sum of all payments required to be made
thereunder (which in the case of an operating income guaranty shall be deemed to
be equal to the debt service for the note secured thereby), calculated at the
Applicable Interest Rate, through (i) in the case of an interest or interest and
principal guaranty, the stated date of maturity of the obligation (and
commencing on the date interest could first be payable thereunder), or (ii) in
the case of an operating income guaranty, the date through which such guaranty
will remain in effect, and (b) with respect to all guarantees not covered by the
preceding clause (a), an amount equal to the stated or determinable amount of
the primary obligation in respect of which such guaranty is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as recorded on
the balance sheet and on the footnotes to the most recent financial statements
of Borrower required to be delivered pursuant to Section 5.1 hereof.
Notwithstanding anything contained herein to the contrary, guarantees of
completion shall not be deemed to be Contingent Obligations unless and until a
claim for payment or performance has been made thereunder, at which time any
such guaranty of completion shall be deemed to be a Contingent Obligation in an
amount equal to any such claim. Subject to the preceding sentence, (i) in the
case of a joint and several guaranty given by such Person and another Person
(but only to the extent such guaranty is recourse, directly or indirectly to
Borrower), the amount of the guaranty shall be deemed to be 100% thereof unless
and only to the extent that such other Person has delivered Cash or Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations,
(ii) in the case of joint and several guarantees given by a Person in whom
Borrower owns an interest (which guarantees are non-recourse to Borrower), to
the extent the guarantees, in the aggregate, exceed 15% of Total Asset Value,
the amount which is the lesser of (x) the amount in excess of 15% or (y) the
amount of Borrower’s interest therein shall be deemed to be a Contingent
Obligation of Borrower, and (iii) in the case of a guaranty (whether or not
joint and several) of an obligation otherwise constituting Indebtedness of such
Person, the amount of such guaranty shall be deemed to be only that amount in
excess of the amount of the obligation constituting Indebtedness of such Person.
Notwithstanding anything

7



--------------------------------------------------------------------------------



 



contained herein to the contrary, “Contingent Obligations” shall be deemed not
to include guarantees of Unused Commitments or of construction loans to the
extent the same have not been drawn. All matters constituting “Contingent
Obligations” shall be calculated without duplication.
          “Convertible Securities” means evidences of shares of stock, limited
or general partnership interests or other ownership interests, warrants,
options, or other rights or securities which are convertible into or
exchangeable for, with or without payment of additional consideration, common
shares of beneficial interest of General Partner or partnership interests of
Borrower, as the case may be, either immediately or upon the arrival of a
specified date or the happening of a specified event.
          “Covenant Modification” has the meaning set forth in Section 9.5(b).
          “Credit Agreements” has the meaning set forth in Section 9.5(b).
          “Credit Party” means the Administrative Agent or any other Bank.
          “Credit Rating” means the rating assigned by the Rating Agencies to
Borrower’s senior unsecured long term indebtedness.
          “Debt Restructuring” means a restatement of, or material change in,
the amortization or other financial terms of any Indebtedness of General
Partner, the Borrower or any Subsidiary or Investment Affiliate.
          “Debt Service” means, for any period and without duplication, Interest
Expense for such period plus scheduled principal amortization (excluding Balloon
Payments) for such period on all Balance Sheet Indebtedness of Borrower and
General Partner, plus Borrower’s Share of scheduled principal amortization
(excluding Balloon Payments) for such period on all Balance Sheet Indebtedness
of Investment Affiliates and Consolidated Subsidiaries.
          “Default” means any condition or event which with the giving of notice
or lapse of time or both would, unless cured or waived, become an Event of
Default.
          “Default Rate” has the meaning set forth in Section 2.8(d).
          “Defaulting Lender” means any Bank that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to fund any portion
of its Loans, (b) has failed, within five (5) Business Days of the date on which
demand for payment is made to pay over to any Credit Party any other amount
required to be paid by it hereunder, unless such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(c) has notified the Borrower or any Credit Party in writing that it does not
intend to comply with any of its funding obligations under this Agreement
(unless such writing indicates that such position is based on such Bank’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied), (d) has failed, within three Business Days after request
by a Credit Party, acting in good faith and based on a

8



--------------------------------------------------------------------------------



 



reasonable belief that such Person will fail to comply with its funding
obligations, to provide a confirmation in writing from such Bank that it will
comply with its obligations to fund prospective Loans under this Agreement,
provided that such Bank shall cease to be a Defaulting Lender pursuant to this
clause (d) upon such Credit Party’s receipt of such confirmation, or (e) has
become the subject of a Bankruptcy Event.
          “Development Activity” means (a) the development and construction or
redevelopment of industrial or retail facilities by the Borrower or any of its
Consolidated Subsidiaries or Joint Venture Subsidiaries excluding Unimproved
Assets, (b) the financing by the Borrower or any of its Consolidated
Subsidiaries or Joint Venture Subsidiaries of any such development or
construction or redevelopment and (c) the incurrence by the Borrower or any of
its Consolidated Subsidiaries or Joint Venture Subsidiaries of any Contingent
Obligations in connection with such development or construction or redevelopment
(other than purchase contracts for Real Property Assets which are not payable
until after completion of development or construction).
          “Development Profits” means, for any period, the net gain or loss
recognized from the disposition or contribution of value-added conversion
projects and build-to-suit, redevelopment and development projects as reported
net of estimated taxes, when applicable, in the development profits, net of
taxes, line within the Borrower’s statements of operations for such period.
          “Dollars” and “$” means the lawful money of the United States.
          “Domestic Lending Office” means, as to each Bank, its office located
at its address in the United States set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its Domestic
Lending Office) or such other office as such Bank may hereafter designate as its
Domestic Lending Office by notice to the Borrower and the Administrative Agent.
          “EBITDA” means, for any period (i) Borrower’s and General Partner’s
Income from Operations for such period, plus (ii) Borrower’s and General
Partner’s depreciation and amortization expense and other non-cash items
deducted in the calculation of Income from Operations for such period, plus
(iii) Borrower’s and General Partner’s Interest Expense deducted in the
calculation of Income from Operations for such period, minus (iv) the
Consolidated Subsidiary EBITDA for each Consolidated Subsidiary, plus
(v) Borrower’s Share of the Consolidated Subsidiary EBITDA for each Consolidated
Subsidiary, plus (vi) Borrower’s Share of the Investment Affiliate EBITDA for
each Investment Affiliate, all of the foregoing without duplication.
          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 9.9.
          “Environmental Affiliate” means any partnership, joint venture, trust
or corporation in which an equity interest is owned directly or indirectly by
the Borrower and, as a result of the ownership of such equity interest, Borrower
may have recourse liability for

9



--------------------------------------------------------------------------------



 



Environmental Claims against such partnership, joint venture, trust or
corporation (or the property thereof).
          “Environmental Claim” means, with respect to any Person, any notice,
claim, demand or similar communication (written or oral) by any other Person
alleging potential liability of such Person for investigatory costs, cleanup
costs, governmental response costs, natural resources damage, property damages,
personal injuries, fines or penalties arising out of, based on or resulting from
(i) the presence, or release into the environment, of any Materials of
Environmental Concern at any location, whether or not owned by such Person or
(ii) circumstances forming the basis of any violation, or alleged violation, of
any Environmental Law, in each case (with respect to both (i) and (ii) above) as
to which there is a reasonable possibility of an adverse determination with
respect thereto and which, if adversely determined, would have a Material
Adverse Effect on the Borrower.
          “Environmental Laws” means any and all federal, state, and local
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, licenses,
agreements and other governmental restrictions relating to the environment, the
effect of the environment on human health or to emissions, discharges or
releases of Materials of Environmental Concern into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
or the clean up or other remediation thereof.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, or any successor statute.
          “ERISA Group” means the Borrower, any Subsidiary, General Partner and
all members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control and all members of an
“affiliated service group” which, together with the Borrower, any Subsidiary or
General Partner, are treated as a single employer under Section 414 of the Code
or Section 4001(b)(1) of ERISA.
          “Euribor Borrowing” has the meaning set forth in Section 1.3.
          “Euribor Business Day” means any Business Day on which banks are open
for dealings in Euro deposits in the London interbank market and any day on
which commercial banks are open for foreign exchange business in (i) London, or
(ii) if such reference relates to the date on which any amount is to be paid or
made available in Euros, the principal financial center.
          “Euribor Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euribor Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euribor Lending Office by notice to the Borrower and
the Administrative Agent.
          “Euribor Loan” means a Loan to be made by a Bank as a Euribor Loan in
accordance with the applicable Notice of Borrowing.

10



--------------------------------------------------------------------------------



 



          “Euribor Reference Bank” means the principal London offices of the
Administrative Agent.
          “Euribor Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) under
Regulation D, as Regulation D may be amended, modified or supplemented, for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euribor Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents). The Adjusted Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euribor
Reserve Percentage.
          “Euros” and “€” means the lawful money of the European Union.
          “Euro Equivalent Amount” shall mean (i) with respect to any amount of
Dollars on any day, the equivalent amount in Euros of such amount of Dollars as
determined by the Administrative Agent using the applicable Exchange Rate on
such day and (ii) with respect to any amount of Euros, such amount.
          “Event of Default” has the meaning set forth in Section 6.1.
          “Exchange Rate” means, (i) the rate appearing on the relevant display
page (as determined by the Administrative Agent) on the Reuters Monitor Money
Rates Service for the sale of the Euros for Dollars in the London foreign
exchange market at approximately 11:00 a.m. (London time) for delivery two
(2) Euribor Business Days later or if not available (ii) the spot selling rate
at which the Administrative Agent offers to sell Euros for Dollars in the London
foreign exchange market at approximately 11:00 a.m. (London time) for delivery
two Euribor Business Days later; provided, however, that if, at the time of any
such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method (including obtaining quotes
from two (2) or more market makers for Euros) as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.
          “Facility Amount” has the meaning set forth in Section 2.1.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (i) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (ii) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be

11



--------------------------------------------------------------------------------



 



the average rate quoted to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System as constituted from time to time.
          “FFO” means “funds from operations,” defined to mean, without
duplication for any period, Income from Operations, plus (i) Borrower’s Share of
Income from Operations of any Investment Affiliate (plus Borrower’s Share of
real estate depreciation and amortization expenses of Investment Affiliates),
plus (ii) real estate depreciation and amortization expense for such period.
          “Financing Partnerships” means any Subsidiary which is wholly-owned,
directly or indirectly, by Borrower or by Borrower and General Partner, with
General Partner holding, directly or indirectly other than through its interest
in Borrower, no more than a 2% economic interest in such Subsidiary.
          “First Tier JV” has the meaning set forth in Section 5.14.
          “Fiscal Quarter” means a fiscal quarter of a Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower and General Partner.
          “Fitch” means Fitch, Inc., or any successor thereto.
          “Fixed Charges” for any Fiscal Quarter period means the sum of
(i) Debt Service for such period, (ii) dividends on preferred units payable by
Borrower for such period, and (iii) distributions made by Borrower in such
period to Guarantor for the purpose of paying dividends on preferred shares in
Guarantor. If any of the foregoing Indebtedness is subject to an interest rate
cap agreement purchased by the Borrower, the Guarantor or a Consolidated
Subsidiary, the interest rate shall be assumed to be the lower of the actual
interest payable on such Indebtedness or the capped rate of such interest rate
cap agreement. In no event shall any dividends payable on the Guarantor’s or any
Consolidated Subsidiary’s common stock be included in Fixed Charges.
          “Fixed Rate Borrowing” has the meaning set forth in Section 1.3.
          “Fixed Rate Indebtedness” means all Indebtedness which accrues
interest at a fixed rate.
          “Floating Rate Indebtedness” means all Indebtedness which is not Fixed
Rate Indebtedness and which is not a Contingent Obligation or an Unused
Commitment.
          “FMV Cap Rate” means seven and three-quarters percent (7.75%).
          “Foreign Property Interests” means Borrower’s or General Partner’s
interest, without duplication, in Properties located outside the United States.

12



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles recognized as
such in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
          “General Partner” means AMB Property Corporation, a Maryland
corporation qualified as a real estate investment trust and the sole general
partner of Borrower.
          “Group of Loans” means, at any time, a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time, or (ii) all Euribor Loans
having the same Interest Period at such time; provided that, if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Section 8.2 or 8.5, such Loan shall be included in the same Group or Groups of
Loans from time to time as it would have been in if it had not been so converted
or made.
          “Guarantor” shall mean AMB Property Corporation, a Maryland
corporation qualified as a real estate investment trust.
          “Guaranty” shall mean that certain Guaranty Agreement, dated as of the
date hereof, by General Partner, as guarantor, to Administrative Agent, for the
benefit of the Banks.
          “Income from Operations” means, for any period, Net Income before
(A) the deduction of (i) Taxes, (ii) minority interests, (iii) losses on sales
of operating Real Property Assets, debt restructurings or write-ups or
forgiveness of indebtedness, (iv) losses from extraordinary items, (v) payment
of preferred dividends, calculated in conformity with GAAP, (vi) an adjustment
to exclude the straight-lining of rents, (vii) non-cash losses from foreign
currency fluctuations, and (viii) costs and expenses incurred during such period
with respect to acquisitions consummated during such period, and (B) the
addition of (i) gains on sales of operating Real Property Assets, debt
restructurings or write-ups or forgiveness of indebtedness, (ii) gains from
extraordinary items, and (iii) non-cash gains from foreign currency
fluctuations.
          “Indebtedness” as applied to any Person (and without duplication),
means (a) all indebtedness, obligations or other liabilities of such Person for
borrowed money or for the deferred purchase price of property or services,
including all liabilities of such Person evidenced by Securities or other
similar instruments, (b) all Contingent Obligations of such Person, (c) all
indebtedness obligations or other liabilities of such Person or others secured
by a Lien on any asset of such Person, in excess of 2.5% of Total Liabilities in
the aggregate, whether or not such indebtedness, obligations or liabilities are
assumed by, or are a personal liability of such Person, and (d) all other items
which, in accordance with GAAP, would be included as liabilities on the
liability side of, or in the footnotes to the balance sheet of such Person,
exclusive, however, of all dividends and distributions declared but not yet
paid. Notwithstanding the foregoing, whenever the term “Indebtedness” is used
with respect to Borrower or General Partner without expressly stating that such
Indebtedness is to be determined on a consolidated basis, such “Indebtedness”
shall only include Borrower’s Share of any Indebtedness of a Consolidated
Subsidiary.
          “Indemnitee” has the meaning set forth in Section 9.3(b).

13



--------------------------------------------------------------------------------



 



          “Interbank Offered Rate” applicable to any Interest Period means the
average (rounded upward, if necessary, to the next higher 1/1000 of 1%) of the
respective rates per annum at which deposits in Euros are offered to the Euribor
Reference Bank in the London interbank market at approximately 11:00 a.m.
(Brussels time) two Euribor Business Days before the first day of such Interest
Period in an amount approximately equal to the principal amount of the Euribor
Borrowing or Group of Loans or portion thereof to be converted into or continued
as Euribor Loans to which such Interest Period is to apply and for a period of
time comparable to such Interest Period.
          “Interest Expense” means, for any period and without duplication,
total interest expense, whether paid, accrued or capitalized, determined in
accordance with GAAP, with respect to Balance Sheet Indebtedness of Borrower and
General Partner, plus Borrower’s Share of accrued, paid or capitalized interest
with respect to any Balance Sheet Indebtedness of Investment Affiliates and
Consolidated Subsidiaries (in each case, including, without limitation, the
interest component of Capital Leases but excluding interest expense covered by
an interest reserve established under a loan facility such as capitalized
construction interest provided for in a construction loan and non-cash
components of interest expense (including, but not limited to, the amortization
of financing costs and debt premiums)).
          “Interest Period” means: with respect to each Euribor Borrowing, the
period commencing on the date of such Borrowing specified in the Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending 7 days or 1, 2, 3, 6, or if available from all the Banks,
12 months thereafter as the Borrower may elect in the applicable Notice of
Borrowing or Notice of Interest Rate Election; provided, that:
     (a) any Interest Period which would otherwise end on a day which is not a
Euribor Business Day shall be extended to the next succeeding Euribor Business
Day unless such Euribor Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Euribor Business Day;
          (b) any Interest Period which begins on the last Euribor Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall end on the
last Euribor Business Day of a calendar month; and
          (c) no Interest Period may end later than the Maturity Date.
          “Interest Rate Contracts” means, collectively, interest rate swap,
collar, cap or similar agreements providing interest rate protection.
          “Intermediate Tier Entity” has the meaning set forth in Section 5.14.
          “International FinCo” has the meaning set forth in Section 5.14.
          “Intracompany Indebtedness” means Indebtedness whose obligor and
obligee are each the Borrower, the Guarantor or a Consolidated Subsidiary.

14



--------------------------------------------------------------------------------



 



          “Investment Affiliate” means any Person in whom Guarantor or Borrower
holds an equity interest, directly or indirectly, whose financial results are
not consolidated under GAAP with the financial results of Guarantor or Borrower
on the consolidated financial statements of General Partner and Borrower.
          “Investment Affiliate EBITDA” means, for any period (i) Income from
Operations of an Investment Affiliate for such period, plus (ii) depreciation
and amortization expense and other non-cash items deducted in the calculation of
Income from Operations of such Investment Affiliate for such period, plus
(iii) Interest Expense deducted in the calculation of Income from Operations of
such Investment Affiliate for such period, all of the foregoing without
duplication.
          “Investment Grade Rating” means a rating for a Person’s senior
long-term unsecured debt of BBB- or better from S&P or a rating of Baa3 or
better from Moody’s. In the event that Borrower receives Credit Ratings only
from S&P and Moody’s, and such Credit Ratings are not equivalent, the higher of
such two (2) Credit Ratings shall be used to determine whether an Investment
Grade Rating was achieved. In the event that Borrower receives more than two
(2) Credit Ratings, and such Credit Ratings are not all equivalent, the highest
Credit Rating shall be used to determine whether an Investment Grade Rating was
achieved, provided that said highest rating is from S&P or Moody’s; provided,
further, that if the highest rating is not from S&P or Moody’s, then the highest
Credit Rating from either S&P or Moody’s shall be used to determine whether an
Investment Grade Rating was achieved.
          “Investment Mortgages” means mortgages securing indebtedness with
respect to Real Property Assets directly or indirectly owed to Borrower or any
of its Subsidiaries, including, without limitation, certificates of interest in
real estate mortgage investment conduits.
          “Joint Lenders” has the meaning set forth in Section 5.14.
          “Joint Venture Interests” means partnership, joint venture, membership
or other equity interests issued by any Person which is an Investment Affiliate
that is not a Subsidiary, is not consolidated with Borrower and is not
controlled by a Joint Venture Parent.
          “Joint Venture Parent” means Borrower or one or more Financing
Partnerships of Borrower which directly or indirectly owns any interest in a
Joint Venture Subsidiary.
          “Joint Venture Subsidiary” means any entity (other than a Financing
Partnership) in which (i) a Joint Venture Parent owns at least 50% of the
economic interests and (ii) the sale or financing of any Property owned by such
Joint Venture Subsidiary is substantially controlled by a Joint Venture Parent,
subject to customary provisions set forth in the organizational documents of
such Joint Venture Subsidiary with respect to refinancings or rights of first
refusal granted to other members of such Joint Venture Subsidiary. For purposes
of the preceding sentence, the sale or financing of a Property owned by a Joint
Venture Subsidiary shall be deemed to be substantially controlled by a Joint
Venture Parent, if such Joint Venture Parent has the ability to exercise a
buy-sell right in the event of a disagreement regarding the sale or financing of
such Property.
          “JV Non-US Property Owner” has the meaning set forth in Section 5.14.

15



--------------------------------------------------------------------------------



 



          “Lead Arrangers” means HSBC Securities, Inc. and Credit Agricole
Corporate and Investment Bank, in their capacity as Joint Lead Arrangers and
Joint Bookrunners hereunder.
          “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement, in each case that has the effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement,
Borrower or any Consolidated Subsidiary shall be deemed to own subject to a Lien
any asset which it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.
          “Loan” means a loan made by a Bank pursuant to Section 2.1; provided
that, if any such loan or loans (or portions thereof) are combined or subdivided
pursuant to a Notice of Interest Rate Election, the term “ Loan” shall refer to
the combined principal amount resulting from such combination or to each of the
separate principal amounts resulting from such subdivision, as the case may be.
          “Loan Documents” means this Agreement, the Notes, and the Guaranty.
          “Majority Banks” means at any time Banks having at least 51% of the
aggregate amount of Commitments, or if the Commitments shall have been
terminated, holding Notes evidencing at least 51% of the aggregate unpaid
principal amount of the Loans.
          “Material Acquisition” means, during any twelve (12) month period, the
acquisition of one or more Real Property Assets or portfolios of Real Property
Assets or operating businesses, each of which Real Property Assets, portfolio of
Real Property Assets or operating businesses, as the case may be, individually
had a purchase price of not less than 3% of Total Asset Value and all of which
Real Property Assets, portfolio of Real Property Assets or operating businesses
collectively had an aggregate purchase price of 7.5% or more of Total Asset
Value.
          “Material Adverse Effect” means an effect resulting from any
circumstance or event or series of circumstances or events, of whatever nature
(but excluding general economic conditions), which does or could reasonably be
expected to, materially and adversely impair (i) the ability of the Borrower and
its Consolidated Subsidiaries, taken as a whole, to perform their respective
obligations under the Loan Documents, or (ii) the ability of Administrative
Agent or the Banks to enforce the Loan Documents.
          “Materials of Environmental Concern” means and includes pollutants,
contaminants, hazardous wastes, toxic and hazardous substances, asbestos, lead,
petroleum and petroleum by-products.
          “Maturity Date” shall mean the date when all of the Obligations
hereunder shall be due and payable which shall be November 29, 2015, unless
accelerated pursuant to the terms hereof.
          “Moody’s” means Moody’s Investors Services, Inc. or any successor
thereto.

16



--------------------------------------------------------------------------------



 



          “Multiemployer Plan” means at any time an employee pension benefit
plan within the meaning of Section 4001(a)(3) of ERISA to which any member of
the ERISA Group is then making or accruing an obligation to make contributions
or has at any time after September 25, 1980 made contributions or has been
required to make contributions (for these purposes any Person which ceased to be
a member of the ERISA Group after September 25, 1980 will be treated as a member
of the ERISA Group).
          “Negative Pledge” means, with respect to any Property, any covenant,
condition, or other restriction entered into by the owner of such Property or
directly binding on such Property which prohibits or limits the creation or
assumption of any Lien upon such Property to secure any or all of the
Obligations; provided, however, that such term shall not include (a) any
covenant, condition or restriction contained in any ground lease from a
governmental entity, and (b) financial covenants given for the benefit of any
Person that may be violated by the granting of any Lien on any Property to
secure any or all of the Obligations.
          “Net Income” means, for any period, net income as calculated in
conformity with GAAP.
          “Net Offering Proceeds” means all cash or other assets received by
General Partner or Borrower as a result of the issuance or sale of common shares
of beneficial interest, preferred shares of beneficial interest, partnership
interests, preferred partnership units, limited liability company interests,
Convertible Securities or other ownership or equity interests in General Partner
or Borrower less customary costs and discounts of issuance paid by General
Partner or Borrower, as the case may be.
          “Net Price” means, with respect to the purchase of any Property,
without duplication, (i) the aggregate purchase price paid as cash consideration
for such purchase (without adjustment for prorations), including, without
limitation, the principal amount of any note received or other deferred payment
to be made in connection with such purchase (except as described in clause (ii)
below) and the value of any non-cash consideration delivered in connection with
such purchase (including, without limitation, shares or preferred shares of
beneficial interest in General Partner and OP Units or Preferred OP Units (as
defined in Borrower’s partnership agreement)) plus (ii) reasonable costs of sale
and non-recurring taxes paid or payable in connection with such purchase or
sale.
          “Net Present Value” shall mean, as to a specified or ascertainable
dollar amount, the present value, as of the date of calculation of any such
amount using a discount rate equal to the Base Rate in effect as of the date of
such calculation.
          “Non-Recourse Indebtedness” means Indebtedness with respect to which
recourse for payment is limited to (i) specific Property or Properties
encumbered by a Lien securing such Indebtedness and/or another Person so long as
there is no recourse to Borrower or the General Partner, or (ii) any
Consolidated Subsidiary or Investment Affiliate (provided that if an entity is a
partnership, there is no recourse to Borrower or General Partner as a general
partner of such partnership); provided, however, that personal recourse of
Borrower or General Partner for any such Indebtedness for fraud,
misrepresentation, misapplication of cash, waste, environmental claims and
liabilities and other circumstances customarily excluded by institutional
lenders from

17



--------------------------------------------------------------------------------



 



exculpation provisions and/or included in separate indemnification agreements in
non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness. For purposes
of the foregoing and for the avoidance of doubt, (a) if the Indebtedness is
partially guaranteed by the Borrower or the General Partner, then the portion of
such Indebtedness that is not so guaranteed shall still be Non-Recourse
Indebtedness if it otherwise satisfies the requirements in this definition, and
(b) if the liability of Borrower or the General Partner under any such guaranty
is itself limited to specific Property or Properties, then such Indebtedness
shall still be Non-Recourse Indebtedness if such Indebtedness otherwise
satisfies the requirements of this definition.
          “Non-US Property” has the meaning set forth in Section 5.14.
          “Non-US Property Owners” has the meaning set forth in Section 5.14.
          “Notes” means the promissory notes of the Borrower and each Qualified
Borrower, substantially in the form of Exhibit A and Exhibit A-1 hereto,
respectively, evidencing the obligation of the Borrower to repay the Loans, and
“Note” means any one of such promissory notes issued hereunder.
          “Notice of Borrowing” means a notice from Borrower in accordance with
Section 2.2.
          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.7.
          “Obligations” means all obligations, liabilities, indemnity
obligations and Indebtedness of every nature of the Borrower, from time to time
owing to Administrative Agent or any Bank under or in connection with this
Agreement or any other Loan Document.
          “Parent” means, with respect to any Bank, any Person as to which such
Bank is, directly or indirectly, a subsidiary.
          “Participant” has the meaning set forth in Section 9.6(b).
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Holdings” means Unimproved Assets, interests in Taxable
REIT Subsidiaries and Investment Mortgages, but only to the extent permitted in
Section 5.8.
          “Permitted Liens” means:
     a. Liens for Taxes, assessments or other governmental charges not yet due
and payable or which are being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted in accordance with the
terms hereof;
     b. statutory liens of carriers, warehousemen, mechanics, materialmen and
other similar liens imposed by law, which are incurred in the ordinary course of
business

18



--------------------------------------------------------------------------------



 



for sums not more than sixty (60) days delinquent or which are being contested
in good faith in accordance with the terms hereof;
     c. deposits made in the ordinary course of business in connection with
worker’s compensation, unemployment insurance and other social security
legislation or to secure liabilities to insurance carriers;
     d. utility deposits and other deposits to secure the performance of bids,
trade contracts (other than for borrowed money), leases, purchase contracts,
construction contracts, governmental contracts, statutory obligations, surety
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     e. Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii) such Lien, after giving
effect to the Indebtedness secured thereby, does not give rise to an Event of
Default;
     f. easements, rights-of-way, zoning restrictions, other similar charges or
encumbrances and all other items listed on Schedule B to Borrower’s owner’s
title insurance policies, except in connection with any Indebtedness, for any of
Borrower’s Real Property Assets, so long as the foregoing do not interfere in
any material respect with the use or ordinary conduct of the business of
Borrower and do not diminish in any material respect the value of the Property
to which it is attached or for which it is listed;
     g. (I) Liens and judgments which have been or will be bonded (and the Lien
on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against General Partner, Borrower, or any Subsidiary, or (II) Liens
which are being contested in good faith by appropriate proceedings for review
and in respect of which there shall have been secured a subsisting stay of
execution pending such appeal or proceedings and as to which the subject asset
is not at risk of forfeiture;
     h. Liens on Property of the Borrower or its Subsidiaries (other than
Unencumbered Property) securing Indebtedness which may be incurred or remain
outstanding without resulting in an Event of Default hereunder; and
     i. Liens in favor of Borrower, General Partner or a Consolidated Subsidiary
against any asset of any Consolidated Subsidiary or any Investment Affiliate.
          “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including, without limitation, a government or political subdivision or an
agency or instrumentality thereof.

19



--------------------------------------------------------------------------------



 



          “Plan” means at any time an employee pension benefit plan (other than
a Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.
          “Preferred Stock Subsidiary” means a corporation organized with two
classes of stock, consisting of one class of voting common shares and one class
of non-voting preferred shares, all of whose preferred shares are owned by a
Person seeking to be treated as a real estate investment trust under the Code
(or an operating partnership of which such Person is general partner) and all of
the common shares of which are owned by individuals or entities who are neither
owned nor controlled by such Person (but which individuals may be, and which
entities may be owned and controlled by, officers, directors or employees of
such Person), and to which such Person (or an operating partnership of which
such Person is general partner) has contributed at least ninety-five percent
(95%) or more of the equity capital raised by such corporation in exchange for
the issuance of such corporation’s shares.
          “Prime Rate” means the rate of interest publicly announced by the
Administrative Agent from time to time as its Prime Rate (it being understood
that the same shall not necessarily be the best rate offered by the
Administrative Agent to customers).
          “principal financial center” means London, England.
          “Pro Rata Share” means, with respect to any Bank, a fraction
(expressed as a percentage), the numerator of which shall be the amount of such
Bank’s Commitment and the denominator of which shall be the aggregate amount of
all of the Banks’ Commitments, as adjusted from time to time in accordance with
the provisions of this Agreement.
          “Property” means, with respect to any Person, any real or personal
property, building, facility, structure, equipment or unit, or other asset owned
by such Person, including, without limitation, operating businesses
          “Qualified Borrower” means a foreign or domestic limited partnership,
limited liability company or other business entity duly organized under the laws
of its jurisdiction of formation of which the Borrower (or a Person that is
owned and controlled by the Borrower) is the sole general partner or managing
member, the Indebtedness of which, in all cases, can be guaranteed by the
Borrower pursuant to the provisions of the Borrower’s Agreement of Limited
Partnership.
          “Qualified Borrower Guaranty” means a full and unconditional guaranty
of payment in the form of Exhibit E attached hereto, enforceable against
Borrower for the payment of a Qualified Borrower’s debt or obligation to the
Banks.
          “Qualified Borrower Joinder Agreements” means, collectively, one or
more Qualified Borrower Joinder Agreements, among Administrative Agent (on
behalf of the Banks) and a Qualified Borrower relating to a Subsidiary which is
to become a Qualified Borrower

20



--------------------------------------------------------------------------------



 



hereunder at any time on or after the date of this Agreement, the form of which
is attached hereto as Exhibit C.
          “Qualified Institution” means a Bank, or one or more banks, finance
companies, insurance or other financial institutions which (A) has (or, in the
case of a bank which is a subsidiary, such bank’s parent has) a rating of its
senior debt obligations of not less than Baa-1 by Moody’s or a comparable rating
by a rating agency acceptable to Syndication Agent and (B) has total assets in
excess of Ten Billion Dollars ($10,000,000,000).
          “Rating Agencies” means, collectively, S&P, Moody’s and Fitch.
          “Real Property Assets” means as to any Person as of any time, the real
property assets (including, without limitation, interests in participating
mortgages in which such Person’s interest therein is characterized as equity
according to GAAP) owned directly or indirectly by such Person at such time.
          “Recourse Debt” shall mean Indebtedness that is not Non-Recourse
Indebtedness.
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time
          “REIT” means a real estate investment trust, as defined under
Section 856 of the Code.
          “Requisite Lenders” has the meaning set forth in Section 9.5(b).
          “Revised Adjusted EBITDA” means, for any period, Adjusted EBITDA for
such period, less (a) interest income, plus (b) actual general and
administrative expenses for such period to the extent deducted in calculating
Adjusted EBITDA; for purposes of calculating Revised Adjusted EBITDA, “Net
Income” shall be deemed to include as to any Real Property Asset with respect to
which a tenant received any free rent during such period, the amount of such
free rent as if the same had been paid in cash by such tenant.
          “Revolving Credit Agreement” means the Fourth Amended and Restated
Revolving Credit Agreement, dated as of November 10, 2010, among the Borrower,
JPMorgan Chase Bank, N.A., and the banks party thereto.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.
          “Second Tier Funding Loan” has the meaning set forth in Section 5.14.
          “Secured Debt” means Indebtedness (but excluding Intracompany
Indebtedness), the payment of which is secured by a Lien (other than a Permitted
Lien, except for those Permitted Liens described in clause (h) of the definition
thereof) on any Property owned or leased by General Partner or Borrower plus
Borrower’s Share of Indebtedness (but excluding Intracompany Indebtedness), the
payment of which is secured by a Lien (other than a Permitted

21



--------------------------------------------------------------------------------



 



Lien, except for those Permitted Liens described in clause (h) of the definition
thereof) on any Property owned or leased by any Investment Affiliate or any
Consolidated Subsidiary.
          “Securities” means any stock, partnership interests, shares, shares of
beneficial interest, voting trust certificates, bonds, debentures, notes or
other evidences of indebtedness, secured or unsecured, convertible, subordinated
or otherwise, or in general any instruments commonly known as “securities,” or
any certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire any of the foregoing, but shall not include Joint Venture
Interests, any interest in any Subsidiary of General Partner or Borrower, any
interest in a Taxable REIT Subsidiary, any Indebtedness which would not be
required to be included on the liabilities side of the balance sheet of General
Partner or Borrower on a consolidated basis in accordance with GAAP, any Cash or
Cash Equivalents or any evidence of the Obligations.
          “Sharing Event” means (i) the occurrence of an Event of Default with
respect to the Borrower or General Partner under clauses (f) or (g) of
Section 6.1,or (ii) the acceleration of the Loans pursuant to Article VI.
          “Solvent” means, with respect to any Person, that the fair saleable
value of such Person’s assets exceeds the Indebtedness of such Person.
          “Stabilized Occupancy Rate” means, as of any date for any Real
Property Asset, that the percentage of the rentable area of such Real Property
Asset leased to and occupied by tenants or other persons pursuant to bona fide
leases, licenses, or other agreements requiring current rent or other similar
payments who are currently paying such rent or other similar payments, is at
least ninety percent (90%).
          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower or General Partner.
          “Subsidiary Operating Partnership” shall mean a limited liability
company or limited partnership in which the only interest therein not owned
(directly or indirectly) by Borrower and/or General Partner shall be preference
interests or preference units, respectively.
          “Substantially Controlled by Borrower” means, with respect to any
action, that such action is substantially controlled by Borrower as contemplated
under Section 5.14.
          “Syndication Agent” means Credit Agricole Corporate and Investment
Bank, in its capacity as syndication agent hereunder and its permitted
successors in such capacity in accordance with the terms of this Agreement.
          “Taxable REIT Subsidiary” means any corporation (other than a REIT) in
which General Partner directly or indirectly owns stock and General Partner and
such corporation jointly elect that such corporation shall be treated as a
taxable REIT subsidiary of General Partner under and pursuant to Section 856 of
the Code.

22



--------------------------------------------------------------------------------



 



          “Taxes” means all federal, state, local and foreign income and gross
receipts taxes.
          “Term” has the meaning set forth in Section 2.10.
          “Termination Event” shall mean (i) a “reportable event”, as such term
is described in Section 4043 of ERISA (other than a “reportable event” not
subject to the provision for 30-day notice to the PBGC), or an event described
in Section 4062(e) of ERISA, (ii) the withdrawal by any member of the ERISA
Group from a Multiemployer Plan during a plan year in which it is a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or the incurrence of
liability by any member of the ERISA Group under Section 4064 of ERISA upon the
termination of a Multiemployer Plan, (iii) the filing of a notice of intent to
terminate any Plan under Section 4041 of ERISA, other than in a standard
termination within the meaning of Section 4041 of ERISA, or the treatment of a
Plan amendment as a distress termination under Section 4041 of ERISA, (iv) the
institution by the PBGC of proceedings to terminate, impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or cause a trustee
to be appointed to administer, any Plan or (v) any other event or condition that
might reasonably constitute grounds for the termination of, or the appointment
of a trustee to administer, any Plan or the imposition of any liability or
encumbrance or Lien on the Real Property Assets or any member of the ERISA Group
under ERISA or the Code.
          “Tiered Non-US Property” has the meaning set forth in Section 5.14.
          “Total Asset Value” means, with respect to Borrower and without
duplication,
          (i) the quotient obtained by dividing (a) (1) Revised Adjusted EBITDA
for the previous four (4) Fiscal Quarters most recently ended, minus (2) for any
Property (other than Construction Assets or Unimproved Assets) which was
acquired by Borrower, a Consolidated Subsidiary or an Investment Affiliate in
any of the previous four (4) Fiscal Quarters, the Revised Adjusted EBITDA
attributable to such Property to the extent the same was included in the Revised
Adjusted EBITDA of Borrower in clause (1), minus (3) for any Transition
Property, the Revised Adjusted EBITDA attributable to such Real Property Asset
to the extent the same was included in the Revised Adjusted EBITDA of Borrower
in clause (1), minus (4) Asset Management Fees and Development Profits for the
previous four (4) Fiscal Quarters most recently ended to the extent the same was
included in the Revised Adjusted EBITDA of Borrower in clause (1), by (b) the
FMV Cap Rate,
          plus (ii) for any Property which was acquired by Borrower in any of
the previous four (4) Fiscal Quarters, the sum of (x) the Net Price of the
Property paid by Borrower for such Property and (y) the cost of capital
expenditures actually incurred in connection with such Property,
          plus (iii) for any Property which was acquired by an Investment
Affiliate or a Consolidated Subsidiary in any of the previous four (4) Fiscal
Quarters, the sum of (x) Borrower’s Share of the Net Price of the Property paid
by such Investment Affiliate or by such Consolidated Subsidiary, as applicable,
for such Property, and (y) Borrower’s share of the cost of capital expenditures
actually incurred in connection with such Property,

23



--------------------------------------------------------------------------------



 



          plus (iv) for any Transition Property, the quotient obtained by
dividing (a) the Revised Adjusted EBITDA attributable to such Property for the
previous four (4) Fiscal Quarters most recently ended, by (b) the FMV Cap Rate,
but not less than the sum of (1) the book value of any such Transition Property
of the Borrower plus the allowance for accumulated depreciation for such asset
on that date, as determined in accordance with GAAP, and (2) Borrower’s Share of
the book value of any such Transition Property of any Investment Affiliate or
any Consolidated Subsidiary of the Borrower plus the allowance for accumulated
depreciation for such asset on that date, as determined in accordance with GAAP,
          plus (v) the quotient obtained by dividing (a) Asset Management Fees
for the previous four (4) Fiscal Quarters most recently ended by (b) twelve and
one half percent (12 1/2%),
          plus (vi) the quotient obtained by dividing (a) Development Profits
for the previous four (4) Fiscal Quarters most recently ended by (b) twelve and
one half percent (12 1/2%), but not more than 7.5% of Total Asset Value,
          plus (vii) the value of any Cash or Cash Equivalent owned by Borrower
(including Cash or Cash Equivalents held in restricted Section 1031 accounts
under the control of Borrower or any Consolidated Subsidiary), and Borrower’s
Share of any Cash or Cash Equivalent owned by any Consolidated Subsidiary or
Investment Affiliate (including Cash or Cash Equivalents held in restricted
Section 1031 accounts under the control of Borrower or any Consolidated
Subsidiary),
          plus (viii) the book value of any Construction Assets, Unimproved
Assets and any other tangible assets of Borrower (including foreign currency
exchange agreements, to the extent such agreements are material and are reported
or are required under GAAP to be reported by the Borrower in its financial
statements) plus the allowance for accumulated depreciation for such asset on
that date, as determined in accordance with GAAP,
          plus (ix) Borrower’s Share of the book value of any Construction
Assets, Unimproved Assets and any other tangible assets of any Investment
Affiliate or any Consolidated Subsidiary plus the allowance for accumulated
depreciation for such asset on that date, as determined in accordance with GAAP.
For purposes of the foregoing, a Real Property Asset which was a Construction
Asset will be deemed to have been acquired on the date it ceases to be a
Construction Asset.
          “Total Liabilities” means, as of the date of determination and without
duplication, all Balance Sheet Indebtedness of Borrower and General Partner,
plus Borrower’s Share of all Balance Sheet Indebtedness of Investment Affiliates
and Consolidated Subsidiaries.
          “Transition Property” means, as of any date, (a) any Real Property
Asset that at any time during the previous four (4) Fiscal Quarters most
recently ended did not have a Stabilized Occupancy Rate, whether or not such
Real Property Asset at any time prior to the date of determination had reached a
Stabilized Occupancy Rate, or (b) any Real Property Asset which never reached a
Stabilized Occupancy Rate after it ceased to be a Construction Asset.

24



--------------------------------------------------------------------------------



 



          “Unencumbered Net Operating Cash Flow” means, as of any date of
determination, the Unencumbered Net Operating Income for the previous four
(4) Fiscal Quarters; provided that , as to any Unencumbered Property acquired
(or, in the case of any Unencumbered Property that ceased to be a Construction
Asset during such period, deemed acquired) during such period, Unencumbered Net
Operating Cash Flow shall be adjusted by deducting the actual Unencumbered Net
Operating Income for such Unencumbered Property during such four (4) Fiscal
Quarters and by adding the product of the Unencumbered Net Operating Income for
such Property for the most recent Fiscal Quarter multiplied by 4.
          “Unencumbered Net Operating Income” means, for any period, for all
Unencumbered Properties, the aggregate revenues from each such Unencumbered
Property for such period (including, without limitation, lease termination fees
appropriately amortized, but excluding deferred rents receivable) or in the case
of any Unencumbered Property owned by a Joint Venture Subsidiary, Borrower’s
Share thereof, less the cost of maintaining such Unencumbered Properties
(including, without limitation, taxes, insurance, repairs and maintenance, but
excluding depreciation, amortization, interest costs and capital expenditures)
or in the case of any Unencumbered Property owned by a Joint Venture Subsidiary,
Borrower’s Share thereof (provided that as to any Unencumbered Property acquired
during such period, only revenues and property level expenses attributable to
such period occurring after such acquisition shall be included), as adjusted
(i) for capital expenditure reserves at the rate of Ten Cents ($0.10, or in the
case of any Unencumbered Property owned by a Joint Venture Subsidiary,
Borrower’s Share of Ten Cents ($0.10)) per square foot per annum of space leased
as of the applicable date of determination (provided that, as to any
Unencumbered Property acquired during such period, such amount per square foot
shall be pro-rated for the period of ownership), and (ii) to exclude the effects
of straight-lining of rents.
          “Unencumbered Property” means any retail or industrial Real Property
Asset (including Unimproved Assets and Construction Assets, but excluding
interests in participating mortgages in which such Person’s interest therein is
characterized as equity according to GAAP) from time to time which (i) is an
operating Real Property Asset which is owned directly or indirectly 100% in fee
(or ground leasehold) by Borrower, a Financing Partnership or a Joint Venture
Subsidiary, (ii) is not subject (nor are any equity interests in such Property
that are owned directly or indirectly by Borrower, General Partner or any Joint
Venture Parent subject) to a Lien which secures Indebtedness of any Person other
than Permitted Liens, (iii) is not subject (nor are any equity interests in such
Property that are owned directly or indirectly by Borrower, General Partner or
any Joint Venture Parent subject) to any Negative Pledge (provided that a
financial covenant given for the benefit of any Person that may be violated by
the granting of any Lien on any Property to secure any or all of the Obligations
shall not be deemed a Negative Pledge), and (iv) if owned by a domestic
Financing Partnership or Joint Venture Subsidiary (other than a Financing
Partnership or Joint Venture Subsidiary that invests primarily with foreign
currencies or primarily in foreign countries), such Financing Partnership or
Joint Venture Subsidiary shall not be the borrower or guarantor of any Unsecured
Debt other than the Loans.
          “Unimproved Assets” means Real Property Assets (or, in the case of any
Real Property Assets to be developed in phases, any phase thereof) containing no
material improvements other than infrastructure improvements such as roads,
utility feeder lines and the like.

25



--------------------------------------------------------------------------------



 



          “United States” means the United States of America, including the
fifty states and the District of Columbia.
          “Unrestricted Cash or Cash Equivalents” means Cash or Cash Equivalents
owned by Borrower, and Borrower’s Share of any Cash or Cash Equivalent owned by
any Consolidated Subsidiary or Investment Affiliate, that are not subject to any
pledge, lien or control agreement, less (i) $35,000,000, (ii) amounts normally
and customarily set aside by Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations.
          “Unsecured Debt” means the amount of Indebtedness (excluding
Intracompany Indebtedness) for borrowed money of General Partner, Borrower, any
Financing Partnership, any Preferred Stock Subsidiary or Joint Venture
Subsidiary and which is not Secured Debt, including, without limitation, the
amount of all then outstanding Loans.
          “Unsecured Debt Yield” has the meaning set forth in Section 5.8(i).
          “Unsecured Interest Expense” means, as of any date of determination,
for the previous four (4) Fiscal Quarters, the Interest Expense paid, accrued or
capitalized on Unsecured Debt, provided, however, in the case of any Preferred
Stock Subsidiary, Joint Venture Subsidiary or Consolidated Subsidiary only an
amount equal to the Borrower’s Share of any such Interest Expense on Unsecured
Debt of such entity shall be included in Unsecured Interest Expense.
          “Unused Commitments” shall mean an amount equal to all unadvanced
funds (other than unadvanced funds in connection with any construction loan)
which any third party is obligated to advance to Borrower or another Person or
otherwise pursuant to any loan document, written instrument or otherwise.
          “Yen Revolving Credit Agreement” has the meaning set forth in
Section 9.5(b).
          Section 1.2 Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP
applied on a basis consistent (except for changes concurred in by the Borrower’s
independent public accountants) with the most recent audited consolidated
financial statements of the Borrower and its Consolidated Subsidiaries delivered
to the Administrative Agent; provided that for purposes of references to the
financial results and information of “General Partner, on a consolidated basis,”
General Partner shall be deemed to own one hundred percent (100%) of the
partnership interests in Borrower; and provided further that, if the Borrower
notifies the Administrative Agent that the Borrower wishes to amend any covenant
in Article V to eliminate the effect of any change in GAAP on the operation of
such covenant (or if the Administrative Agent notifies the Borrower that the
Majority Banks wish to amend Article V for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner reasonably
satisfactory to the Borrower and the Majority Banks.

26



--------------------------------------------------------------------------------



 



          Section 1.3 Types of Borrowings. The term “Borrowing” denotes the
aggregation of Loans of one or more Banks to be made to the Borrower pursuant to
Article 2 on the same date, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a “Fixed
Rate Borrowing” is a Euribor Borrowing; and a “Euribor Borrowing” is a Borrowing
comprised of Euribor Loans).
ARTICLE II
THE CREDITS
          Section 2.1 Commitments to Lend. Each Bank severally agrees, on the
terms and conditions set forth in this Agreement, on the Closing Date, to make
Loans to the Borrower and to Qualified Borrowers in an amount equal to its
Commitment. Subject to the provisions of Section 9.19 hereof, in no event shall
the aggregate Loans outstanding at any time exceed €_______ (as adjusted
pursuant to Section 9.19, the “Facility Amount”).
          Section 2.2 Notice of Borrowing. With respect to any Borrowing, the
Borrower shall give Administrative Agent notice not later than 1:00 P.M. (New
York City time) (x) the Business Day prior to the Closing Date or the closing of
any increase in the Commitments pursuant to Section 9.19, in the case of a Base
Rate Borrowing, or (y) the fourth (4th) Euribor Business Day before the Closing
Date or the closing of any increase in the Commitments pursuant to Section 9.19,
in the case of a Euribor Borrowing, specifying:
(i) the date of such Borrowing, which shall be a Business Day in the case of a
Base Rate Borrowing or a Euribor Business Day in the case of a Euribor
Borrowing,
(ii) the aggregate amount of such Borrowing,
(iii) whether the Loans comprising such Borrowing are to be Base Rate Loans or
Euribor Loans,
(iv) in the case of a Euribor Borrowing, the duration of the Interest Period
applicable thereto, subject to the provisions of the definition of Interest
Period,
(v) if such Borrowing is to be made by a Qualified Borrower, the identity of the
Qualified Borrower;
(vi) payment instructions for delivery of such Borrowing; and
(vii) certify that no Default or Event of Default has occurred or is continuing.
          Section 2.3 Intentionally Omitted.
          Section 2.4 Intentionally Omitted.

27



--------------------------------------------------------------------------------



 



          Section 2.5 Notice to Banks; Funding of Loans.
               (a) Upon receipt of a Notice of Borrowing from Borrower in
accordance with Section 2.2 hereof, the Administrative Agent shall, on the date
such Notice of Borrowing is received by the Administrative Agent, notify each
applicable Bank of the contents thereof and of such Bank’s share of such
Borrowing, of the interest rate determined pursuant thereto and the Interest
Period(s) (if different from those requested by the Borrower) and such Notice of
Borrowing shall not thereafter be revocable by the Borrower, unless Borrower
shall pay any applicable expenses pursuant to Section 2.14.
               (b) Not later than 2:00 p.m. (local time to the principal
financial center) on the date of each Borrowing as indicated in the applicable
Notice of Borrowing, each Bank shall (except as provided in subsection (d) of
this Section) make available its share of such Borrowing in Euros immediately
available in the principal financial center, to the Administrative Agent at its
address referred to in Section 9.1.
               (c) Intentionally Omitted.
               (d) Unless the Administrative Agent shall have received notice
from a Bank prior to the date of any Borrowing that such Bank will not make
available to the Administrative Agent such Bank’s share of such Borrowing, the
Administrative Agent may assume that such Bank has made such share available to
the Administrative Agent on the date of such Borrowing in accordance with this
Section 2.5 and the Administrative Agent may, in reliance upon such assumption,
but shall not be obligated to, make available to the Borrower on such date a
corresponding amount on behalf of such Bank. If and to the extent that such Bank
shall not have so made such share available to the Administrative Agent, such
Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable to such
Borrowing hereunder. If such Bank shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Bank’s Loan
included in such Borrowing for purposes of this Agreement. If such Bank shall
not pay to Administrative Agent such corresponding amount after reasonable
attempts are made by Administrative Agent to collect such amounts from such
Bank, Borrower agrees to repay, or cause the applicable Qualified Borrower to
repay, to Administrative Agent forthwith on demand such corresponding amounts
together with interest thereto, for each day from the date such amount is made
available to Borrower or such Qualified Borrower, as the case may be, until the
date such amount is repaid to Administrative Agent, at the interest rate
applicable thereto one (1) Business Day after demand. Nothing contained in this
Section 2.5(d) shall be deemed to reduce the Commitment of any Bank or in any
way affect the rights of Borrower with respect to any defaulting Bank or
Administrative Agent. The failure of any Bank to make available to the
Administrative Agent such Bank’s share of any Borrowing in accordance with
Section 2.5(b) hereof shall not relieve any other Bank of its obligations to
fund its Commitment, in accordance with the provisions hereof.
               (e) Subject to the provisions hereof, the Administrative Agent
shall make available each Borrowing to Borrower or the applicable Qualified
Borrower in Euros

28



--------------------------------------------------------------------------------



 



immediately available in accordance with, and on the date set forth in, the
applicable Notice of Borrowing.
          Section 2.6 Notes.
               (a) The Loans of each Bank shall be evidenced by a single Note
made by each Borrower (including any Qualified Borrower) payable to the order of
such Bank for the account of its Applicable Lending Office.
               (b) Each Bank may, by notice to the Borrower and the
Administrative Agent, request that its Loans of a particular type be evidenced
by a separate Note in an amount equal to the aggregate unpaid principal amount
of such Loans. Any additional costs incurred by the Administrative Agent, the
Borrower or the Banks in connection with preparing such a Note shall be at the
sole cost and expense of the Bank requesting such Note. In the event any Loans
evidenced by such a Note are paid in full prior to the Maturity Date, any such
Bank shall return such Note to Borrower. Each such Note shall be in
substantially the form of Exhibit A hereto with appropriate modifications to
reflect the fact that it evidences solely Loans of the relevant type. Upon the
execution and delivery of any such Note, any existing Note payable to such Bank
shall be replaced or modified accordingly. Each reference in this Agreement to
the “Note” of such Bank shall be deemed to refer to and include any or all of
such Notes, as the context may require.
               (c) Upon receipt of each Bank’s Note pursuant to Section 3.1(a),
the Administrative Agent shall forward such Note to such Bank. Each Bank shall
record the date, amount, type and maturity of each Loan made by it and the date
and amount of each payment of principal made by the Borrower or Qualified
Borrower, as the case may be, with respect thereto, and may, if such Bank so
elects in connection with any transfer or enforcement of its Note, endorse on
the appropriate schedule appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding; provided that the
failure of any Bank to make any such recordation or endorsement shall not affect
the obligations of the Borrower or applicable Qualified Borrower hereunder or
under the Notes. Each Bank is hereby irrevocably authorized by the Borrower and
each Qualified Borrower so to endorse its Note and to attach to and make a part
of its Note a continuation of any such schedule as and when required.
               (d) The Loans shall mature, and the principal amount thereof
shall be due and payable, on the Maturity Date.
               (e) Intentionally Omitted.
               (f) There shall be no more than ten (10) Euribor Groups of Loans
outstanding at any one time.
          Section 2.7 Method of Electing Interest Rates. (a) The Loans included
in each Borrowing shall bear interest initially at the type of rate specified by
the Borrower or Qualified Borrower, as the case may be, in the applicable Notice
of Borrowing. Thereafter, the Borrower or the applicable Qualified Borrower (or
the Borrower on behalf of the applicable Qualified Borrower) may from time to
time elect to change or continue the type of interest rate borne by each Group
of Loans (subject in each case to the provisions of Article VIII), as follows:

29



--------------------------------------------------------------------------------



 



(i) if such Loans are Base Rate Loans, the Borrower may elect to convert all or
any portion of such Loans to Euribor Loans as of any Euribor Business Day;
(ii) if such Loans are Euribor Loans, the Borrower or the applicable Qualified
Borrower (or the Borrower on behalf of the applicable Qualified Borrower) may
elect to convert all or any portion of such Loans to Base Rate Loans and/or
elect to continue all or any portion of such Loans as Euribor Loans for an
additional Interest Period or additional Interest Periods, in each case
effective on the last day of the then current Interest Period applicable to such
Loans, or on such other date designated by Borrower or the applicable Qualified
Borrower (or the Borrower on behalf of the applicable Qualified Borrower) in the
Notice of Interest Rate Election provided Borrower or the applicable Qualified
Borrower (or the Borrower on behalf of the applicable Qualified Borrower) shall
pay any losses pursuant to Section 2.14.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent at least three (3) Euribor Business
Days prior to, but excluding, the effective date of the conversion or
continuation selected in such notice. A Notice of Interest Rate Election may, if
it so specifies, apply to only a portion of the aggregate principal amount of
the relevant Group of Loans; provided that (i) such portion is allocated ratably
among the Loans comprising such Group, (ii) the portion to which such Notice
applies, and the remaining portion to which it does not apply, are each
€3,000,000 or any larger multiple of €1,000,000, (iii) there shall be no more
than ten (10) Euribor Groups of Loans outstanding at any time, (iv) no Loan may
be continued as, or converted into, a Euribor Loan when any Event of Default has
occurred and is continuing, provided, further, that if any Bank has previously
advised the Administrative Agent and Borrower that it is unable to make a Base
Rate Loan and such notice has not been withdrawn, the applicable Borrower shall
be deemed to have continued any Loan that is a Euribor Loan as a Euribor Loan
and, unless the applicable Borrower timely elects an Interest Period, shall be
deemed to have elected an Interest Period of 7 days, and (v) no Interest Period
shall extend beyond the Maturity Date.
               (b) Each Notice of Interest Rate Election shall specify:
(i) the Group of Loans (or portion thereof) to which such notice applies;
(ii) the date on which the conversion or continuation selected in such notice is
to be effective, which shall comply with the applicable clause of subsection
(a) above;
(iii) if the Loans comprising such Group are to be converted, the new type of
Loans and, if such new Loans are Euribor Loans, the duration of the initial
Interest Period applicable thereto; and
(iv) if such Loans are to be continued as Euribor Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

30



--------------------------------------------------------------------------------



 



               (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower or Qualified Borrower pursuant to subsection (a) above, the
Administrative Agent shall notify each Bank the same day as it receives such
Notice of Interest Rate Election of the contents thereof, the interest rates
determined pursuant thereto and the Interest Periods (if different from those
requested by the Borrower or Qualified Borrower) and such notice shall not
thereafter be revocable by the Borrower or Qualified Borrower. If the Borrower
or Qualified Borrower fails to deliver a timely Notice of Interest Rate Election
to the Administrative Agent for any Group of Euribor Loans, then such Group of
Euribor Loans shall bear interest at a rate equal to the rate for Euribor Loans
having a one month Interest Period.
               (d) Notwithstanding anything to the contrary contained herein, if
any Bank has previously advised the Administrative Agent and Borrower that it is
unable to make a Base Rate Loan and until such notice is withdrawn, (i) the Base
Rate Loan option shall not be available to Borrower and Borrower shall only have
the option to make Euribor Borrowings,and (ii) with respect to any Borrowing
made (or deemed made) during such period, the Borrower shall be deemed to have
elected the Euribor Borrowing option and, unless the Borrower makes a timely
election otherwise, shall be deemed to have elected an Interest Period of
7 days, and (iii) if the Interest Period with respect to any Euribor Loans shall
end during such period, Borrower shall be deemed to have elected to continue
such Euribor Loans as Euribor Loans and, unless the Borrower makes a timely
election otherwise, such Borrower shall be deemed to have elected an Interest
Period of 7 days.
          Section 2.8 Interest Rates.
               (a) Each Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made until the
date it is repaid or converted into a Euribor Loan pursuant to Section 2.7, at a
rate per annum equal to sum of the Base Rate plus the Applicable Margin for Base
Rate Loans for such day.
               (b) Each Euribor Loan shall bear interest on the outstanding
principal amount thereof, for each day during the Interest Period applicable
thereto, at a rate per annum equal to the sum of the Applicable Margin for
Euribor Loans for such day plus the Adjusted Interbank Offered Rate applicable
to such Interest Period.
               (c) Intentionally Omitted.
               (d) In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal amount of the
Loans, and, to the extent permitted by applicable law, overdue interest in
respect of all Loans, shall bear interest at the annual rate equal to the sum of
the Base Rate and two percent (2%) (unless any Bank has previously advised the
Administrative Agent and Borrower that it is unable to make a Base Rate Loan, in
which event the “Default Rate” shall be Euribor with an Interest Period of
7 days plus the Applicable Margin for Euribor Loans plus 2%) (the “Default
Rate”).
               (e) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder. The Administrative Agent shall give prompt
notice to the

31



--------------------------------------------------------------------------------



 



Borrower and the Banks of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of demonstrable error.
               (f) Intentionally Omitted.
               (g) Interest on all Loans bearing interest at the Base Rate shall
be payable on the first Business Day of each calendar month. Interest on all
Loans bearing interest based on the London Interbank Offered Rate shall be
payable on the last Euribor Business Day of the applicable Interest Period, but
no less frequently than every three months determined on the basis of the first
(1st) day of the Interest Period applicable to the Loan in question.
          Section 2.9 Intentionally Omitted.
          Section 2.10 Maturity Date. The term (the “Term”) of the Commitments
(and each Bank’s obligations to make Loans hereunder) shall terminate and expire
on the Maturity Date. Upon the date of the termination of the Term, any Loans
then outstanding (together with accrued interest thereon and all other
Obligations) shall be due and payable on such date.
          Section 2.11 Optional Prepayments.
               (a) The Borrower may, upon at least one (1) Business Day’s notice
to the Administrative Agent, prepay any Group of Base Rate Loans, in whole at
any time, or from time to time in part in amounts aggregating €750,000 or more,
by paying the principal amount to be prepaid together with accrued interest
thereon to the date of prepayment. Each such optional prepayment shall be
applied to prepay ratably the Loans of the several Banks included in such Group
or Borrowing.
               (b) The Borrower may, upon at least three (3) Euribor Business
Days’ notice to the Administrative Agent, pay all or any portion of any Euribor
Loan as of the last day of the Interest Period applicable thereto. Except as
provided in Article 8 and except with respect to any Euribor Loan which has been
converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4 hereof, the
Borrower may not prepay all or any portion of the principal amount of any
Euribor Loan prior to the end of the Interest Period applicable thereto unless
the Borrower shall also pay any applicable expenses pursuant to Section 2.14.
Each such optional prepayment shall be in the amounts set forth in
Section 2.11(a) above and shall be applied to prepay ratably the Loans of the
Banks included in any Group of Euribor Loans, except that any Euribor Loan which
has been converted to a Base Rate Loan pursuant to Section 8.2, 8.3 or 8.4
hereof may be prepaid without ratable payment of the other Loans in such Group
of Loans which have not been so converted.
               (c) Intentionally Omitted.
               (d) Intentionally Omitted.
               (e) Intentionally Omitted.
               (f) Any amounts so prepaid pursuant to Section 2.11 (a) or
(b) may not be reborrowed.

32



--------------------------------------------------------------------------------



 



          Section 2.12 Intentionally Omitted.
          Section 2.13 General Provisions as to Payments.
               (a) The Borrower or Qualified Borrower, as the case may be, shall
make each payment of the principal of and interest on the Loans and fees
hereunder, by initiating a wire transfer not later than 1:00 P.M. (local time to
the principal financial center) on the date when due, of funds immediately
available in the principal financial center, to the Administrative Agent at its
address referred to in Section 9.1, and the Borrower shall deliver a reference
number evidencing such wire to Administrative Agent as soon as possible
thereafter on the date when due. The Administrative Agent will promptly (and in
any event within one (1) Euribor Business Day after receipt thereof) distribute
to each Bank its ratable share of each such payment received by the
Administrative Agent for the account of the Banks. If and to the extent that the
Administrative Agent shall receive any such payment for the account of the Banks
on or before 11:00 A.M. (local time to the principal financial center) on any
Euribor Business Day, and Administrative Agent shall not have distributed to any
Bank its applicable share of such payment on such day, Administrative Agent
shall distribute such amount to such Bank together with interest thereon, for
each day from the date such amount should have been distributed to such Bank
until the date Administrative Agent distributes such amount to such Bank, at the
Federal Funds Rate. Whenever any payment of principal of, or interest on the
Base Rate Loans shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day. Whenever
any payment of principal of, or interest on, the Euribor Loans shall be due on a
day which is not a Euribor Business Day, the date for payment thereof shall be
extended to the next succeeding Euribor Business Day unless such Euribor
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Euribor Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
               (b) Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Banks
hereunder that the Borrower or Qualified Borrower, as the case may be, will not
make such payment in full, the Administrative Agent may assume that the Borrower
or Qualified Borrower, as the case may be, has made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank on such due date an
amount equal to the amount then due such Bank. If and to the extent that the
Borrower or Qualified Borrower, as the case may be, shall not have so made such
payment, each Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to such Bank together with interest thereon, for each
day from the date such amount is distributed to such Bank until the date such
Bank repays such amount to the Administrative Agent, at the Federal Funds Rate.
               (c) If any Bank shall fail to make any payment required to be
made by it pursuant to Section 2.5, 2.13 or 9.3, then the Administrative Agent,
notwithstanding any contrary provision hereof, shall (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Bank for
the benefit of the Administrative Agent to satisfy such Bank’s obligations to it
under such Section until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any

33



--------------------------------------------------------------------------------



 



future funding obligations of such Bank under any such Section, in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its reasonable discretion.
          Section 2.14 Funding Losses. If the Borrower or Qualified Borrower, as
the case may be, makes any payment of principal with respect to any Euribor Loan
(pursuant to Article II, VI or VIII or otherwise) on any day other than the last
day of the Interest Period applicable thereto, or if the Borrower or Qualified
Borrower, as the case may be, fails to borrow any Euribor Loans after notice has
been given to any Bank in accordance with Section 2.5(a), or if Borrower or
Qualified Borrower, as the case may be, shall deliver a Notice of Interest Rate
Election specifying that a Euribor Loan shall be converted on a date other than
the first (1st) day of the then current Interest Period applicable thereto, the
Borrower shall reimburse each Bank within 15 days after certification of such
Bank of such loss or expense (which shall be delivered by each such Bank to
Administrative Agent for delivery to Borrower) for any resulting loss or expense
incurred by it (or by an existing Participant in the related Loan), including,
without limitation, any loss incurred in obtaining, liquidating or employing
deposits from third parties, but excluding loss of margin for the period after
any such payment or failure to borrow, provided that such Bank shall have
delivered to Administrative Agent and Administrative Agent shall have delivered
to the Borrower a certification as to the amount of such loss or expense, which
certification shall set forth in reasonable detail the basis for and calculation
of such loss or expense and shall be conclusive in the absence of demonstrable
error.
          Section 2.15 Computation of Interest. All other interest shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).
          Section 2.16 Use of Proceeds. The Borrower shall use, or shall cause
any Qualified Borrower to use, the proceeds of the Loans for general corporate
purposes, including, without limitation, the acquisition of real property to be
used in the Borrower’s existing business and for general working capital needs
of the Borrower.
          Section 2.17 Addition of Qualified Borrowers; Release of Qualified
Borrowers.
               (a) If after the Closing Date, Borrower desires to cause another
Subsidiary which otherwise satisfies the definition of a Qualified Borrower
hereunder to become a Qualified Borrower hereunder, then Borrower shall so
notify the Administrative Agent and, upon satisfaction of the following
conditions, such Subsidiary shall become a Qualified Borrower under this
Agreement: (i) such Subsidiary shall duly execute and deliver to the
Administrative Agent applicable Qualified Borrower Joinder Documents and
(ii) such Subsidiary shall satisfy all of the conditions with respect thereto
set forth in the Qualified Borrower Joinder Agreement. The Administrative Agent
shall promptly notify each Bank upon a Subsidiary’s addition as a Qualified
Borrower hereunder. Each such Qualified Borrower shall remain a Qualified
Borrower hereunder until released as provided in Section 2.17(b) below.
               (b) At such time as no Loan is outstanding to any Qualified
Borrower, at the option of such Qualified Borrower or Borrower and upon notice
to Administrative Agent,

34



--------------------------------------------------------------------------------



 



such Qualified Borrower shall be released as a Qualified Borrower under the Loan
Documents, and the Notes or Qualified Borrower Undertakings, as applicable,
executed and delivered by such Qualified Borrower shall be returned to such
Qualified Borrower.
ARTICLE III
CONDITIONS
          Section 3.1 Closing. The closing hereunder shall occur on the date
when each of the following conditions is satisfied (or waived in writing by the
Administrative Agent and the Banks), each document to be dated the Closing Date
unless otherwise indicated:
               (a) the Borrower and any Qualified Borrower as of the Closing
Date shall have executed and delivered to the Administrative Agent a Note for
the account of each Bank dated on or before the Closing Date complying with the
provisions of Section 2.6;
               (b) the Borrower and the Administrative Agent and each of the
Banks shall have executed and delivered to the Borrower and the Administrative
Agent a duly executed original of this Agreement;
               (c) Guarantor shall have executed and delivered to the
Administrative Agent a duly executed original of the Guaranty and the Qualified
Borrower Guaranty, if applicable;
               (d) the Administrative Agent shall have received an opinion of
DLA Piper LLP (US), counsel for the Borrower and Guarantor, acceptable to the
Administrative Agent, the Banks and their counsel;
               (e) the Administrative Agent shall have received all documents
the Administrative Agent may reasonably request relating to the existence of the
Borrower, each Qualified Borrower as of the Closing Date, and General Partner,
the authority for and the validity of this Agreement and the other Loan
Documents, the incumbency of officers executing this Agreement and the other
Loan Documents and any other matters relevant hereto, all in form and substance
satisfactory to the Administrative Agent. Such documentation shall include,
without limitation, the agreement of limited partnership of the Borrower, as
well as the certificate of limited partnership of the Borrower, both as amended,
modified or supplemented to the Closing Date, certified to be true, correct and
complete by a senior officer of the Borrower as of a date not more than ten
(10) days prior to the Closing Date, together with a certificate of existence as
to the Borrower from the Secretary of State (or the equivalent thereof) of
Delaware, to be dated not more than thirty (30) days prior to the Closing Date,
as well as the articles of incorporation of General Partner, as amended,
modified or supplemented to the Closing Date, certified to be true, correct and
complete by a senior officer of General Partner as of a date not more than ten
(10) days prior to the Closing Date, together with a good standing certificate
as to General Partner from the Secretary of State (or the equivalent thereof) of
Maryland, to be dated not more than thirty (30) days prior to the Closing Date
and correlative documentation for each Qualified Borrower as of the Closing
Date;

35



--------------------------------------------------------------------------------



 



               (f) the Borrower, each Qualified Borrower as of the Closing Date
and General Partner each shall have executed a solvency certificate acceptable
to the Administrative Agent;
               (g) the Administrative Agent shall have received all
certificates, agreements and other documents and papers referred to in this
Section 3.1 and the Notice of Borrowing referred to in Section 3.2, if
applicable, unless otherwise specified, in sufficient counterparts, satisfactory
in form and substance to the Administrative Agent in their sole discretion;
               (h) the Borrower shall have taken all actions required to
authorize the execution and delivery of this Agreement and the other Loan
Documents and the performance thereof by the Borrower, General Partner shall
have taken all actions required to authorize the execution and delivery of the
Guaranty and the other Loan Documents and the performance thereof by General
Partner, and each Qualified Borrower as of the Closing date shall have taken all
actions required to authorize the execution and delivery of its Note and the
performance thereof by such Qualified Borrower;
               (i) the Banks shall be satisfied that neither the Borrower,
General Partner nor any Consolidated Subsidiary is subject to any present or
contingent environmental liability which could have a Material Adverse Effect
and the Borrower shall have delivered a certificate so stating;
               (j) the Administrative Agent shall have received the reasonable
fees and expenses accrued through the Closing Date of Skadden, Arps, Slate,
Meagher & Flom LLP, if required by such firm and if such firm has delivered an
invoice in reasonable detail of such fees and expenses in sufficient time for
Borrower to approve and process the same, shall have been paid to Skadden, Arps,
Slate, Meagher & Flom LLP;
               (k) the Borrower shall have delivered copies of all consents,
licenses and approvals, if any, required in connection with the execution,
delivery and performance by the Borrower, each Qualified Borrower as of the
Closing Date and General Partner, and the validity and enforceability, of the
Loan Documents, or in connection with any of the transactions contemplated
thereby, and such consents, licenses and approvals shall be in full force and
effect;
               (l) no Default or Event of Default shall have occurred; and
               (m) the Borrower shall have delivered a certificate in form
acceptable to Administrative Agent showing compliance with the requirements of
Section 5.8 as of the Closing Date.
          Section 3.2 Borrowings. The obligation of any Bank to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
               (a) receipt by the Administrative Agent of a Notice of Borrowing
as required by Section 2.2;

36



--------------------------------------------------------------------------------



 



               (b) in the event that such Loan is to be made to a Qualified
Borrower, receipt by the Administrative Agent of a Note by such Qualified
Borrower for the account of each Bank, if not previously delivered, satisfying
the requirements of Section 2.6;
               (c) immediately after such Borrowing, the aggregate outstanding
principal amount of the Loans will not exceed the aggregate amount of the
Commitments;
               (d) immediately before and after such Borrowing, no Default or
Event of Default shall have occurred and be continuing both before and after
giving effect to the making of such Loans;
               (e) the representations and warranties of the Borrower contained
in this Agreement (other than representations and warranties which expressly
speak as of a different date) shall be true and correct in all material respects
on and as of the date of such Borrowing both before and after giving effect to
the making of such Loans;
               (f) no law or regulation shall have been adopted, no order,
judgment or decree of any governmental authority shall have been issued, and no
litigation shall be pending, which does or seeks to enjoin, prohibit or
restrain, the making or repayment of the Loans or the consummation of the
transactions contemplated by this Agreement; and
               (g) no event, act or condition shall have occurred after the
Closing Date which, in the reasonable judgment of the Administrative Agent or
the Majority Banks, as the case may be, has had or is likely to have a Material
Adverse Effect.
Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Borrower on the date of such Borrowing as to the facts specified in clauses
(b), (c), (d), (e) and (f) (to the extent that Borrower is or should have been
aware of any Material Adverse Effect) of this Section, except as otherwise
disclosed in writing by Borrower to the Banks. Notwithstanding anything to the
contrary, no Borrowing shall be permitted if such Borrowing would cause Borrower
to fail to be in compliance with any of the covenants contained in this
Agreement or in any of the other Loan Documents.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          In order to induce the Administrative Agent and each of the other
Banks which is or may become a party to this Agreement to make the Loans, the
Borrower makes the following representations and warranties as of the Closing
Date. Such representations and warranties shall survive the effectiveness of
this Agreement, the execution and delivery of the other Loan Documents and the
making of the Loans.
          Section 4.1 Existence and Power. The Borrower is a limited
partnership, duly formed and validly existing as a limited partnership under the
laws of the State of Delaware and has all powers and all material governmental
licenses, authorizations, consents and approvals required to own its property
and assets and carry on its business as now conducted or as it presently
proposes to conduct and has been duly qualified and is in good standing in every

37



--------------------------------------------------------------------------------



 



jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. General Partner is a corporation, duly
formed, validly existing and in good standing under the laws of the State of
Maryland and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect. Each Qualified Borrower is a duly
formed and validly existing juridical entity under the laws of its jurisdiction
of formation and has all powers and all material governmental licenses,
authorizations, consents and approvals required to own its property and assets
and carry on its business as now conducted or as it presently proposes to
conduct and has been duly qualified and is in good standing in every
jurisdiction in which the failure to be so qualified and/or in good standing is
likely to have a Material Adverse Effect.
          Section 4.2 Power and Authority. The Borrower and each Qualified
Borrower has the requisite power and authority to execute, deliver and carry out
the terms and provisions of each of the Loan Documents to which it is a party
and has taken all necessary action, if any, to authorize the execution and
delivery on behalf of the Borrower or such Qualified Borrower and the
performance by the Borrower or such Qualified Borrower of the Loan Documents to
which it is a party. The Borrower, each Qualified Borrower and General Partner
each have duly executed and delivered each Loan Document to which it is a party
in accordance with the terms of this Agreement, and each such Loan Document
constitutes the legal, valid and binding obligation of the Borrower, such
Qualified Borrower and General Partner, enforceable in accordance with its
terms, except as enforceability may be limited by applicable insolvency,
bankruptcy or other laws affecting creditors rights generally, or general
principles of equity, whether such enforceability is considered in a proceeding
in equity or at law. General Partner has the power and authority to execute,
deliver and carry out the terms and provisions of each of the Loan Documents to
which it is a party and has taken all necessary action to authorize the
execution, delivery and performance of such Loan Documents. General Partner has
the power and authority to execute, deliver and carry out the terms and
provisions of each of the Loan Documents on behalf of the Borrower to which the
Borrower is a party and has taken all necessary action to authorize the
execution and delivery on behalf of the Borrower and the performance by the
Borrower of such Loan Documents.
          Section 4.3 No Violation. (a) Neither the execution, delivery or
performance by or on behalf of the Borrower of the Loan Documents to which it is
a party, nor compliance by the Borrower with the terms and provisions thereof
nor the consummation of the transactions contemplated by such Loan Documents,
(i) will materially contravene any applicable provision of any law, statute,
rule, regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of the Borrower or
any of its Consolidated Subsidiaries pursuant to the terms of any indenture,
mortgage, deed of trust, or other agreement or other instrument to which the
Borrower (or of any partnership of which the Borrower is a partner) or any of
its Consolidated Subsidiaries is a party or by which it or any of its property
or assets is bound or to which it is subject (except for such breaches and
defaults under loan agreements which the lenders

38



--------------------------------------------------------------------------------



 



thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by the Borrower under any organizational
document of any Person in which the Borrower has an interest, or cause a
material default under the Borrower’s agreement or certificate of limited
partnership, the consequences of which conflict, breach or default would have a
Material Adverse Effect, or result in or require the creation or imposition of
any Lien whatsoever upon any Property (except as contemplated herein).
               (b) Neither the execution, delivery or performance by General
Partner of the Loan Documents to which it is a party, nor compliance by General
Partner with the terms and provisions thereof nor the consummation of the
transactions contemplated by such Loan Documents, (i) will materially contravene
any applicable provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any court or governmental instrumentality, (ii) will
materially conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of General Partner or any of its
Consolidated Subsidiaries pursuant to the terms of any indenture, mortgage, deed
of trust, or other agreement or other instrument to which General Partner (or of
any partnership of which General Partner is a partner) or any of its
Consolidated Subsidiaries is a party or by which it or any of its property or
assets is bound or to which it is subject (except for such breaches and defaults
under loan agreements which the lenders thereunder have agreed to forbear
pursuant to valid forbearance agreements), or (iii) will cause a material
default by General Partner under any organizational document of any Person in
which General Partner has an interest, the consequences of which conflict,
breach or default would have a Material Adverse Effect, or result in or require
the creation or imposition of any Lien whatsoever upon any Property (except as
contemplated herein).
               (c) Neither the execution, delivery or performance by any
Qualified Borrower of the Loan Documents to which it is a party, nor compliance
by such Qualified Borrower with the terms and provisions thereof nor the
consummation of the transactions contemplated by such Loan Documents, (i) will
materially contravene any applicable provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (ii) will materially conflict with or result in any breach of,
any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien upon any of the property or assets of such Qualified
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, or
other agreement or other instrument to which such Qualified Borrower (or of any
partnership of which such Qualified Borrower is a partner) is a party or by
which it or any of its property or assets is bound or to which it is subject
(except for such breaches and defaults under loan agreements which the lenders
thereunder have agreed to forbear pursuant to valid forbearance agreements), or
(iii) will cause a material default by such Qualified Borrower under any
organizational document of any Person in which such Qualified Borrower has an
interest, the consequences of which conflict, breach or default would have a
Material Adverse Effect, or result in or require the creation or imposition of
any Lien whatsoever upon any Property (except as contemplated herein).
          Section 4.4 Financial Information. (a) The consolidated balance sheet
of Borrower and their Consolidated Subsidiaries as of December 31, 2009, and the
related

39



--------------------------------------------------------------------------------



 



consolidated statements of operations and cash flows of General Partner for the
fiscal year then ended, reported on by PriceWaterhouseCoopers fairly present, in
conformity with GAAP, the consolidated financial position of Borrower, General
Partner and their Consolidated Subsidiaries as of such date and the consolidated
results of operations and cash flows for such fiscal quarter.
               (b) Since September 30, 2010, (i) except as may have been
disclosed in writing to the Banks, nothing has occurred having a Material
Adverse Effect, and (ii) except as set forth on Schedule 4.4(b), neither the
Borrower nor General Partner has incurred any material indebtedness or guaranty
on or before the Closing Date.
          Section 4.5 Litigation. Except as previously disclosed by the Borrower
in writing to the Banks, there is no action, suit or proceeding pending against,
or to the knowledge of the Borrower threatened against or affecting, (i) the
Borrower, any Qualified Borrower, General Partner or any of their Consolidated
Subsidiaries, (ii) the Loan Documents or any of the transactions contemplated by
the Loan Documents or (iii) any of their assets, before any court or arbitrator
or any governmental body, agency or official in which there is a reasonable
possibility of an adverse decision which could, individually, or in the
aggregate have a Material Adverse Effect or which in any manner draws into
question the validity of this Agreement or the other Loan Documents. As of the
Closing Date, no such action, suit or proceeding exists.
          Section 4.6 Intentionally Omitted.
          Section 4.7 Environmental. The Borrower conducts reviews of the effect
of Environmental Laws on the business, operations and properties of the Borrower
and its Consolidated Subsidiaries when necessary in the course of which it
identifies and evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up or
closure of properties presently owned, any capital or operating expenditures
required to achieve or maintain compliance with environmental protection
standards imposed by law or as a condition of any license, permit or contract,
any related constraints on operating activities, and any actual or potential
liabilities to third parties, including, without limitation, employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such associated liabilities and costs, including,
without limitation, the costs of compliance with Environmental Laws, are
unlikely to have a Material Adverse Effect.
          Section 4.8 Taxes. The Borrower, each Qualified Borrower, General
Partner and their Consolidated Subsidiaries have filed all United States Federal
income tax returns and all other material tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by the Borrower, any Qualified Borrower, General
Partner or any Consolidated Subsidiary, except such taxes, if any, as are
reserved against in accordance with GAAP, such taxes as are being contested in
good faith by appropriate proceedings or such taxes, the failure to make payment
of which when due and payable will not have, in the aggregate, a Material
Adverse Effect. The charges, accruals and reserves on the books of the Borrower,
General Partner and their Consolidated Subsidiaries in respect of taxes or other
governmental charges are, in the opinion of the Borrower, adequate.

40



--------------------------------------------------------------------------------



 



          Section 4.9 Full Disclosure. All information heretofore furnished by
the Borrower to the Administrative Agent or any Bank for purposes of or in
connection with this Agreement or any transaction contemplated hereby or thereby
is true and accurate in all material respects on the date as of which such
information is stated or certified. The Borrower has disclosed to the
Administrative Agent, in writing any and all facts which have or may have (to
the extent the Borrower can now reasonably foresee) a Material Adverse Effect.
          Section 4.10 Solvency. On the Closing Date and after giving effect to
the transactions contemplated by the Loan Documents occurring on the Closing
Date, the Borrower, each Qualified Borrower and General Partner will be Solvent.
          Section 4.11 Use of Proceeds. All proceeds of the Loans will be used
by the Borrower or the applicable Qualified Borrower only in accordance with the
provisions hereof. Neither the making of any Loan nor the use of the proceeds
thereof will violate or be inconsistent with the provisions of regulations T, U,
or X of the Federal Reserve Board.
          Section 4.12 Governmental Approvals. No order, consent, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, any governmental or public body or authority, or any
subdivision thereof, is required to authorize, or is required in connection with
the execution, delivery and performance of any Loan Document or the consummation
of any of the transactions contemplated thereby other than those that have
already been duly made or obtained and remain in full force and effect or those
which, if not made or obtained, would not have a Material Adverse Effect;
          Section 4.13 Investment Company Act; Public Utility Holding Company
Act. Neither the Borrower, any Qualified Borrower, General Partner nor any
Consolidated Subsidiary (other than AMB Capital Partners, LLC) is (x) an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, or
(y) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.
          Section 4.14 Principal Offices. As of the Closing Date, the principal
office, chief executive office and principal place of business of the Borrower
and Guarantor is Pier 1, Bay 1, San Francisco, California 94111.
          Section 4.15 REIT Status. General Partner is qualified and General
Partner intends to continue to qualify as a real estate investment trust under
the Code.
          Section 4.16 Patents, Trademarks, etc. The Borrower and each Qualified
Borrower has obtained and holds in full force and effect all patents,
trademarks, servicemarks, trade names, copyrights and other such rights, free
from burdensome restrictions, which are necessary for the operation of its
business as presently conducted, the impairment of which is likely to have a
Material Adverse Effect.
          Section 4.17 Judgments. As of the Closing Date, there are no final,
non-appealable judgments or decrees in an aggregate amount of Thirty-Five
Million Dollars ($35,000,000) or more entered by a court or courts of competent
jurisdiction against General Partner or the Borrower or, to the extent such
judgment would be recourse to General Partner or

41



--------------------------------------------------------------------------------



 



Borrower, any of its Consolidated Subsidiaries (other than judgments as to
which, and only to the extent, a reputable insurance company has acknowledged
coverage of such claim in writing or which have been paid or stayed).
          Section 4.18 No Default. No Event of Default or, to the best of the
Borrower’s knowledge, Default exists under or with respect to any Loan Document
and neither the Borrower, Guarantor nor any Qualified Borrower is in default in
any material respect beyond any applicable grace period under or with respect to
any other material agreement, instrument or undertaking to which it is a party
or by which it or any of its property is bound in any respect, the existence of
which default is likely to result in a Material Adverse Effect.
          Section 4.19 Licenses, etc. The Borrower and each Qualified Borrower
has obtained and does hold in full force and effect, all franchises, licenses,
permits, certificates, authorizations, qualifications, accreditation, easements,
rights of way and other consents and approvals which are necessary for the
operation of its businesses as presently conducted, the absence of which is
likely to have a Material Adverse Effect.
          Section 4.20 Compliance With Law. To the Borrower’s knowledge, the
Borrower, each Qualified Borrower and each of its respective Real Property
Assets are in compliance with all laws, rules, regulations, orders, judgments,
writs and decrees, including, without limitation, all building and zoning
ordinances and codes, the failure to comply with which is likely to have a
Material Adverse Effect.
          Section 4.21 No Burdensome Restrictions. Except as may have been
disclosed by the Borrower in writing to the Banks, neither Borrower nor any
Qualified Borrower is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate or partnership restriction, as the
case may be, which, individually or in the aggregate, is likely to have a
Material Adverse Effect.
          Section 4.22 Brokers’ Fees. The Borrower has not dealt with any broker
or finder with respect to the transactions contemplated by this Agreement or
otherwise in connection with this Agreement, and the Borrower has not done any
act, had any negotiations or conversation, or made any agreements or promises
which will in any way create or give rise to any obligation or liability for the
payment by the Borrower of any brokerage fee, charge, commission or other
compensation to any party with respect to the transactions contemplated by the
Loan Documents, other than the fees payable to the Administrative Agent and the
Banks, and certain other Persons as previously disclosed in writing to the
Administrative Agent.
          Section 4.23 Intentionally Omitted.
          Section 4.24 Insurance. The Borrower currently maintains insurance at
100% replacement cost insurance coverage (subject to customary deductibles) in
respect of each of its Real Property Assets, as well as commercial general
liability insurance (including, without limitation, “builders’ risk” where
applicable) against claims for personal, and bodily injury and/or death, to one
or more persons, or property damage, as well as workers’ compensation insurance,
in each case with respect to liability and casualty insurance with insurers
having an A.M. Best

42



--------------------------------------------------------------------------------



 



policyholders’ rating of not less than A-VII in amounts that prudent owners of
assets such as Borrower’s directly or indirectly owned Real Property Assets
would maintain.
          Section 4.25 Organizational Documents. The documents delivered
pursuant to Section 3.1(e) constitute, as of the Closing Date, all of the
organizational documents (together with all amendments and modifications
thereof) of the Borrower, each Qualified Borrower as of the Closing Date and
General Partner. The Borrower represents that it has delivered to the
Administrative Agent true, correct and complete copies of each such documents.
General Partner is the general partner of the Borrower. General Partner holds
(directly or indirectly) an approximately 94.5% common equity ownership interest
in the Borrower as of the date hereof.
          Section 4.26 Unencumbered Properties. As of September 30, 2010, each
Property listed on Schedule 1.1 as a Unencumbered Property (i) is a wholly-owned
or ground leased (directly or beneficially) by Borrower, a Financing Partnership
or a Joint Venture Subsidiary, (ii) is not subject (nor are any equity interests
in such Property that are owned directly or indirectly by Borrower, General
Partner or any Joint Venture Parent subject) to a Lien which secures
Indebtedness of any Person, other than Permitted Liens, and (iii) is not subject
(nor are any equity interests in such Property that are owned directly or
indirectly by Borrower, General Partner or Joint Venture Parent subject) to any
Negative Pledge. All of the information set forth on Schedule 1.1 is true and
correct in all material respects.
ARTICLE V
AFFIRMATIVE AND NEGATIVE COVENANTS
          The Borrower covenants and agrees that, so long as any Bank has any
Commitment hereunder or any Obligations remain unpaid:
          Section 5.1 Information. The Borrower will deliver to each of the
Banks:
               (a) as soon as available and in any event within five
(5) Business Days after the same is filed with the Securities and Exchange
Commission (but in no event later than 95 days after the end of each Fiscal Year
of the Borrower) a consolidated balance sheet of the Borrower, General Partner
and their Consolidated Subsidiaries as of the end of such Fiscal Year and the
related consolidated statements of Borrower’s and General Partner’s operations
and consolidated statements of Borrower’s and General Partner’s cash flow for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year (if available), all reported in a manner acceptable to
the Securities and Exchange Commission on Borrower’s and General Partner’s
Form 10K and reported on by PriceWaterhouseCoopers or other independent public
accountants of nationally recognized standing;
               (b) as soon as available and in any event within five
(5) Business Days after the same is filed with the Securities and Exchange
Commission (but in no event later than 50 days after the end of each of the
first three quarters of each Fiscal Year of the Borrower and General Partner),
(i) a consolidated balance sheet of the Borrower, General Partner and their
Consolidated Subsidiaries as of the end of such quarter and the related
consolidated statements of Borrower’s and General Partner’s operations and
consolidated statements of Borrower’s and

43



--------------------------------------------------------------------------------



 



General Partner’s cash flow for such quarter and for the portion of the
Borrower’s or General Partner’s Fiscal Year ended at the end of such quarter,
all reported in the form provided to the Securities and Exchange Commission on
Borrower’s and General Partner’s Form 10Q, and (ii) and such other information
reasonably requested by the Administrative Agent or any Bank;
               (c) simultaneously with the delivery of each set of financial
statements referred to in clauses (a) and (b) above, a certificate of the chief
financial officer of the Borrower (i) setting forth in reasonable detail
(including, without limitation, reconciliation to GAAP) the calculations
required to establish whether the Borrower was in compliance with the
requirements of Section 5.8 on the date of such financial statements;
(ii) certifying (x) that such financial statements fairly present in all
material respects the financial condition and the results of operations of the
Borrower on the dates and for the periods indicated, on the basis of GAAP, with
respect to the Borrower subject, in the case of interim financial statements, to
normally recurring year-end adjustments, and (y) that such officer has reviewed
the terms of the Loan Documents and has made, or caused to be made under his or
her supervision, a review in reasonable detail of the business and condition of
the Borrower during the period beginning on the date through which the last such
review was made pursuant to this Section 5.1(c) (or, in the case of the first
certification pursuant to this Section 5.1(c), the Closing Date) and ending on a
date not more than ten (10) Business Days prior to, but excluding, the date of
such delivery and that (1) on the basis of such financial statements and such
review of the Loan Documents, no Event of Default existed under Section 6.1(b)
with respect to Sections 5.8 and 5.9 at or as of the date of said financial
statements, and (2) on the basis of such review of the Loan Documents and the
business and condition of the Borrower, to the best knowledge of such officer,
as of the last day of the period covered by such certificate no Default or Event
of Default under any other provision of Section 6.1 occurred and is continuing
or, if any such Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof and, the action the Borrower proposes
to take in respect thereof. Such certificate shall set forth the calculations
required to establish the matters described in clauses (1) and (2) above;
               (d) (i) within five (5) Business Days after any officer of the
Borrower obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, or other executive officer of the
Borrower setting forth the details thereof and the action which the Borrower is
taking or proposes to take with respect thereto; and (ii) promptly and in any
event within five (5) Business Days after the Borrower obtains knowledge
thereof, notice of (x) any litigation or governmental proceeding pending or
threatened against the Borrower or its directly or indirectly Real Property
Assets as to which there is a reasonable possibility of an adverse determination
and which, if adversely determined, is likely to individually or in the
aggregate, result in a Material Adverse Effect, and (y) any other event, act or
condition which is likely to result in a Material Adverse Effect;
               (e) promptly upon the mailing thereof to the shareholders of
General Partner generally, copies of all proxy statements so mailed;
               (f) promptly upon the filing thereof and to the extent that the
same is not publicly available, copies of all reports on Forms 10-K and 10-Q (or
their equivalents) (other than the exhibits thereto, which exhibits will be
provided upon request therefor by any Bank) which General Partner shall have
filed with the Securities and Exchange Commission;

44



--------------------------------------------------------------------------------



 



               (g) promptly and in any event within thirty (30) days, if and
when any member of the ERISA Group (i) gives or is required to give notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Plan which might constitute grounds for a termination of such
Plan under Title IV of ERISA, or knows that the plan administrator of any Plan
has given or is required to give notice of any such reportable event, a copy of
the notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Code, a
copy of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, and in the case of clauses (i) through (vii) above, which event
could result in a Material Adverse Effect, a certificate of the chief financial
officer or the chief accounting officer of the Borrower setting forth details as
to such occurrence and action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;
               (h) promptly and in any event within ten (10) days after the
Borrower obtains actual knowledge of any of the following events, a certificate
of the Borrower, executed by an officer of the Borrower, specifying the nature
of such condition, and the Borrower’s or, if the Borrower has actual knowledge
thereof, the Environmental Affiliate’s proposed initial response thereto:
(i) the receipt by the Borrower, or any of the Environmental Affiliates of any
communication (written or oral), whether from a governmental authority, citizens
group, employee or otherwise, that alleges that the Borrower, or any of the
Environmental Affiliates, is not in compliance with applicable Environmental
Laws, and such noncompliance is likely to have a Material Adverse Effect,
(ii) the existence of any Environmental Claim pending against the Borrower or
any Environmental Affiliate and such Environmental Claim is likely to have a
Material Adverse Effect or (iii) any release, emission, discharge or disposal of
any Material of Environmental Concern that is likely to form the basis of any
Environmental Claim against the Borrower or any Environmental Affiliate which in
any such event is likely to have a Material Adverse Effect;
               (i) promptly and in any event within five (5) Business Days after
receipt of any notices or correspondence from any company or agent for any
company providing insurance coverage to the Borrower relating to any loss which
is likely to result in a Material Adverse Effect, copies of such notices and
correspondence;
               (j) simultaneously with the delivery of the information required
by Sections 5.1(a) and (b), a statement of all Unencumbered Properties; and

45



--------------------------------------------------------------------------------



 



               (k) from time to time such additional information regarding the
financial position or business of the Borrower, General Partner and their
Subsidiaries as the Administrative Agent, at the request of any Bank, may
reasonably request in writing, so long as disclosure of such information could
not result in a violation of, or expose the Borrower, General Partner or their
Subsidiaries to any material liability under, any applicable law, ordinance or
regulation or any agreements with unaffiliated third parties that are binding on
the Borrower, General Partner or any of their Subsidiaries or on any Property of
any of them.
          Section 5.2 Payment of Obligations. The Borrower, each Qualified
Borrower, General Partner and their Consolidated Subsidiaries will pay and
discharge, at or before maturity, all their respective material obligations and
liabilities including, without limitation, any obligation pursuant to any
agreement by which it or any of its properties is bound, in each case where the
failure to so pay or discharge such obligations or liabilities is likely to
result in a Material Adverse Effect, and will maintain in accordance with GAAP,
appropriate reserves for the accrual of any of the same.
          Section 5.3 Maintenance of Property; Insurance; Affiliate Transfers.
               (a) The Borrower will keep, and will cause each Consolidated
Subsidiary to keep, all property useful and necessary in its business, including
without limitation its Real Property Assets (for so long as it constitutes Real
Property Assets), in good repair, working order and condition, ordinary wear and
tear excepted, in each case where the failure to so maintain and repair will
have a Material Adverse Effect.
               (b) The Borrower shall maintain, or cause to be maintained,
insurance described in Section 4.24 hereof with insurers meeting the
qualifications described therein, which insurance shall in any event not provide
for less coverage than insurance customarily carried by owners of properties
similar to, and in the same locations as, Borrower’s Real Property Assets. The
Borrower will deliver to the Administrative Agent upon the reasonable request of
the Administrative Agent from time to time (i) full information as to the
insurance carried, (ii) within five (5) days of receipt of notice from any
insurer a copy of any notice of cancellation or material change in coverage
required by Section 4.24 from that existing on the date of this Agreement and
(iii) forthwith, notice of any cancellation or nonrenewal (without replacement)
of coverage by the Borrower.
          Section 5.4 Maintenance of Existence. The Borrower, each Qualified
Borrower and General Partner each will preserve, renew and keep in full force
and effect, their respective partnership and corporate existence and their
respective rights, privileges and franchises necessary for the normal conduct of
business unless the failure to maintain such rights and franchises does not have
a Material Adverse Effect.
          Section 5.5 Compliance with Laws. The Borrower, each Qualified
Borrower and General Partner will, and will cause their Subsidiaries to, comply
in all material respects with all applicable laws, ordinances, rules,
regulations, and requirements of governmental authorities (including, without
limitation, Environmental Laws, and all zoning and building codes with respect
to its Real Property Assets and ERISA and the rules and regulations thereunder
and all federal securities laws) except where the necessity of compliance
therewith is

46



--------------------------------------------------------------------------------



 



contested in good faith by appropriate proceedings or where the failure to do so
will not have a Material Adverse Effect or expose Administrative Agent or Banks
to any material liability therefor.
          Section 5.6 Inspection of Property, Books and Records. The Borrower
will keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities in conformity with GAAP, modified as required by this
Agreement and applicable law; and will permit representatives of any Bank, at
such Bank’s expense, or from and after an Event of Default, at Borrower’s
expense, to visit and inspect any of its properties, including without
limitation its Real Property Assets, and so long as disclosure of such
information could not result in a violation of, or expose the Borrower, any
Qualified Borrower, General Partner or their Subsidiaries to any material
liability under, any applicable law, ordinance or regulation or any agreements
with unaffiliated third parties that are binding on the Borrower, any Qualified
Borrower, General Partner or any of their Subsidiaries or on any Property of any
of them, to examine and make abstracts from any of its books and records and to
discuss its affairs, finances and accounts with its officers and independent
public accountants, all at such reasonable times during normal business hours,
upon reasonable prior notice and as often as may reasonably be desired.
Administrative Agent shall coordinate any such visit or inspection to arrange
for review by any Bank requesting any such visit or inspection.
          Section 5.7 Existence. The Borrower shall do or cause to be done, all
things necessary to preserve and keep in full force and effect its, each
Qualified Borrower’s, General Partner’s and their Consolidated Subsidiaries’
existence and its patents, trademarks, servicemarks, tradenames, copyrights,
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditation, easements, rights of way and other rights, consents and approvals
the nonexistence of which is likely to have a Material Adverse Effect.
          Section 5.8 Financial Covenants.
               (a) Total Liabilities to Total Asset Value. Borrower shall not
permit the ratio of Total Liabilities to Total Asset Value of Borrower to exceed
0.60:1 at any time; provided, however, that in connection with a Material
Acquisition, for the four (4) consecutive quarters following such Material
Acquisition, Total Liabilities may exceed sixty percent (60%) of Total Asset
Value, but in no event exceed sixty-five percent (65%) of Total Asset Value. For
purposes of this covenant, (i) Total Liabilities shall be adjusted by deducting
therefrom an amount equal to the lesser of (x) Total Liabilities that by its
terms are scheduled to mature on or before the date that is 24 months from the
date of calculation, and (y) Unrestricted Cash or Cash Equivalents, and
(ii) Total Asset Value shall be adjusted by deducting therefrom the amount by
which Total Liabilities is adjusted under clause (i).
               (b) Adjusted EBITDA to Fixed Charges Ratio. Borrower shall not
permit the ratio of Adjusted EBITDA to Fixed Charges, for the then most recently
completed four (4) consecutive Fiscal Quarters, to be less than 1.50:1.
               (c) Secured Debt to Total Asset Value. Borrower shall not permit
the ratio of Secured Debt to Total Asset Value of Borrower to exceed 0.35:1 at
any time; provided,

47



--------------------------------------------------------------------------------



 



however, that, in connection with a Material Acquisition, for the four
(4) consecutive quarters following such Material Acquisition, the ratio of
Secured Debt to Total Asset Value may exceed 0.35:1, but in no event exceed
0.40:1. For purposes of this covenant, (i) Secured Debt shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Secured Debt that by
its terms is scheduled to mature on or before the date that is 24 months from
the date of calculation, and (y) Unrestricted Cash or Cash Equivalents, and
(ii) Total Asset Value shall be adjusted by deducting therefrom the amount by
which Secured Debt is adjusted under clause (i)..
               (d) Intentionally Omitted.
               (e) Unencumbered Net Operating Cash Flow to Unsecured Interest
Expense. Borrower shall not permit the ratio of Unencumbered Net Operating Cash
Flow to Unsecured Interest Expense to be less than 1.75:1.
               (f) Minimum Tangible Net Worth. The Consolidated Tangible Net
Worth of the Borrower determined in conformity with GAAP will at no time be less
than the sum of Three Billion Four Hundred Forty Million Dollars
($3,440,000,000) and seventy percent (70%) of the Net Offering Proceeds (other
than proceeds received within ninety (90) days after the redemption, retirement
or repurchase of ownership or equity interests in Borrower or Guarantor, up to
the amount paid by Borrower or Guarantor in connection with such redemption,
retirement or repurchase, where, for the avoidance of doubt, the net effect is
that neither Borrower nor Guarantor shall have increased its Net Worth as a
result of any such proceeds) received by the Borrower or General Partner
subsequent to the Closing Date.
               (g) Dividends. During the continuance of a monetary Event of
Default, Borrower shall only pay partnership distributions necessary to enable
General Partner to make those dividends necessary to maintain General Partner’s
status as a real estate investment trust.
               (h) Permitted Holdings. Borrower’s primary business will not be
substantially different from that conducted by Borrower on the Closing Date and
shall include the ownership, operation and development of Real Property Assets
and any other business activities of Borrower and its Subsidiaries will remain
incidental thereto. Notwithstanding the foregoing, Borrower and its Subsidiaries
may acquire or maintain Permitted Holdings if and so long as the aggregate value
of Permitted Holdings, whether held directly or indirectly by Borrower does not
exceed, at any time, twenty-five percent (25%) of Total Asset Value of Borrower
unless a greater percentage is approved by the Majority Banks (which approval
shall not be unreasonably withheld, conditioned or delayed). For purposes of
calculating the foregoing percentage, the value of Unimproved Assets shall be
calculated based upon the book value thereof, determined in accordance with
GAAP.
               (i) No Liens. Borrower and General Partner shall not, and shall
not allow any of their Subsidiaries, Financing Partnerships or Joint Venture
Subsidiaries to, (i) allow any Unencumbered Property (or any equity interests in
such Property that are owned directly or indirectly by Borrower, General Partner
or any Joint Venture Parent), that is necessary to comply with the provisions of
Section 5.8(e) hereof or any other financial covenant, to become subject to a
Lien that secures the Indebtedness of any Person, other than Permitted Liens, or
(ii) in the case of any Subsidiary, Financing Partnership or Joint Venture
Subsidiary that owns an

48



--------------------------------------------------------------------------------



 



Unencumbered Property that is necessary to comply with the provisions of
Section 5.8(e) hereof or any other financial covenant, to incur Indebtedness
(other than trade payables incurred in the ordinary course of business).
               (j) Unsecured Debt Yield. As of the last day of each fiscal
quarter for the immediately preceding consecutive four quarters, the ratio
(expressed as a percentage) (the “Unsecured Debt Yield”) of (i) Unencumbered Net
Operating Cash Flow to (ii) Unsecured Debt (less the sum of (x) the value of any
Unrestricted Cash or Cash Equivalent owned by Borrower, not to exceed
$250,000,000 in the aggregate, and (y) $35,000,000) shall not be less than,
(i) with respect to the period commencing on November 10, 2010 and ending on the
day immediately prior to the 18 month anniversary of November 10, 2010, 11%;
provided, however, that, in connection with a Material Acquisition, for the four
(4) consecutive quarters following such acquisition, the Unsecured Debt Yield
may be less than 11%, but in no event less than 10%, and (ii) with respect to
the period commencing on the 18 month anniversary of November 10, 2010, 11.5%;
provided, however, that, in connection with a Material Acquisition, for the four
(4) consecutive quarters following such Material Acquisition, the Unsecured Debt
Yield may be less than 11.5%, but in no event less than 10.5%. For purposes of
determining the Unsecured Debt Yield only, Unencumbered Net Operating Income
shall be adjusted to include as to any Unencumbered Property with respect to
which a tenant received any free rent during such period, the amount of such
free rent as if the same had been paid in cash by such tenant.
               (k) Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter.
          Section 5.9 Restriction on Fundamental Changes. (a) Neither the
Borrower nor General Partner shall enter into any merger or consolidation
without obtaining the prior written consent thereto in writing of the Majority
Banks, unless the following criteria are met: (i) either (x) the Borrower or
General Partner is the surviving entity, or (y) the individuals constituting the
General Partner’s board of directors or board of trustees immediately prior to
such merger or consolidation represent a majority of the surviving entity’s
board of directors or board of trustees after such merger or consolidation; and
(ii) the entity which is merged into Borrower or General Partner is
predominantly in the commercial real estate business. Nothing in this Section
shall be deemed to prohibit the sale or leasing of portions of the Real Property
Assets in the ordinary course of business.
               (b) The Borrower shall not amend its agreement of limited
partnership or other organizational documents in any manner that would have a
Material Adverse Effect without the Majority Banks’ consent. Without limitation
of the foregoing, no Person shall be admitted as a general partner of the
Borrower other than General Partner. General Partner shall not amend its
articles of incorporation, by-laws, or other organizational documents in any
manner that would have a Material Adverse Effect without the Majority Banks’
consent. No Qualified Borrower shall amend its organizational documents in any
manner that would have a Material Adverse Effect without the Majority Banks’
consent. The Borrower shall not make any “in-kind” transfer of any of its
property or assets to any of its constituent partners if such transfer would
result in an Event of Default under Section 6.1(b) by reason of a breach of the
provisions of Section 5.8.

49



--------------------------------------------------------------------------------



 



          Section 5.10 Changes in Business. (a) Except for Permitted Holdings
and Foreign Property Interests, neither the Borrower, any Qualified Borrower nor
General Partner shall enter into any business which is substantially different
from that conducted by the Borrower or General Partner on the Closing Date after
giving effect to the transactions contemplated by the Loan Documents. The
Borrower shall carry on its business operations through the Borrower, its
Consolidated Subsidiaries and its Investment Affiliates.
               (b) Except for Permitted Holdings and Foreign Property Interests,
Borrower shall not engage in any line of business which is substantially
different from the business conducted by the Borrower on the Closing Date, which
includes the ownership, operation and development of Real Property Assets and
the provision of services incidental thereto, whether directly or through its
Consolidated Subsidiaries and Investment Affiliates.
          Section 5.11 General Partner Status.
               (a) Status. General Partner shall at all times (i) remain a
publicly traded company listed for trading on the New York Stock Exchange, and
(ii) maintain its status as a self-directed and self-administered real estate
investment trust under the Code.
               (b) Indebtedness. General Partner shall not, directly or
indirectly, create, incur, assume or otherwise become or remain directly or
indirectly liable with respect to, any Indebtedness, except:
               (1) the Obligations; and
               (2) Indebtedness of Borrower for which there is recourse to
General Partner which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default or Default under
any provision of this Article V.
               (c) Restriction on Fundamental Changes.
               (1) General Partner shall not have an investment in any Person
other than (i) Borrower or indirectly through Borrower, (ii) directly or
indirectly in Financing Partnerships, and (iii) the interests identified on
Schedule 5.11(c)(1) as being owned by General Partner.
               (2) General Partner shall not acquire an interest in any Property
other than securities issued by Borrower and Financing Partnerships and the
interests identified on Schedule 5.11(c)(2) attached hereto.
               (d) Environmental Liabilities. Neither General Partner nor any of
its Subsidiaries shall become subject to any Environmental Claim which has a
Material Adverse Effect, including, without limitation, any arising out of or
related to (i) the release or threatened release of any Material of
Environmental Concern into the environment, or any remedial action in response
thereto, or (ii) any violation of any Environmental Laws. Notwithstanding the
foregoing provision, General Partner shall have the right to contest in good
faith any claim of violation of an Environmental Law by appropriate legal
proceedings and shall be entitled to

50



--------------------------------------------------------------------------------



 



postpone compliance with the obligation being contested as long as (i) no Event
of Default shall have occurred and be continuing, (ii) General Partner shall
have given Administrative Agent prior written notice of the commencement of such
contest, (iii) noncompliance with such Environmental Law shall not subject
General Partner or such Subsidiary to any criminal penalty or subject
Administrative Agent or any Bank to pay any civil penalty or to prosecution for
a crime, and (iv) no portion of any Property material to Borrower or its
condition or prospects shall be in substantial danger of being sold, forfeited
or lost, by reason of such contest or the continued existence of the matter
being contested.
               (e) Disposal of Partnership Interests. General Partner will not
directly or indirectly convey, sell, transfer, assign, pledge or otherwise
encumber or dispose of any of its partnership interests in Borrower or any of
its equity interest in any of the partners of the Borrower as of the date hereof
(except in connection with the dissolution or liquidation of such partners of
the Borrower or the redemption of interests in connection with stock repurchase
programs), except for the reduction of General Partner’s interest in the
Borrower arising from Borrower’s issuance of partnership interests in the
Borrower or the retirement of preferred units by Borrower. General Partner will
continue to be the managing general partner of Borrower.
          Section 5.12 Other Indebtedness. Borrower and General Partner shall
not allow any of their Subsidiaries, Financing Partnerships or Joint Venture
Subsidiaries that own, directly or indirectly, any Unencumbered Property to
directly or indirectly create, incur, assume or otherwise become or remain
liable with respect to any Indebtedness other than trade debt incurred in the
ordinary course of business and Indebtedness owing to Borrower or any Financing
Partnership, if the resulting failure of such Property to qualify as a
Unencumbered Property would result in an Event of Default under Section 5.8.
          Section 5.13 Forward Equity Contracts. If Borrower shall enter into
any forward equity contracts, Borrower may only settle the same by delivery of
stock, it being agreed that if Borrower shall settle the same with cash, the
same shall constitute an Event of Default hereunder unless Borrower shall have
received the unanimous consent of the Banks to settle such forward equity
contracts with cash.
          Section 5.14 Capital Funding Loans. Notwithstanding anything in this
Agreement to the contrary, in the event that any Property located outside the
United States (each a “Non-US Property”) is owned by a Financing Partnership (a
“100% AMB Non-US Property Owner”), by a Joint Venture Subsidiary (a “JV Non-US
Property Owner”) or by a wholly-owned direct or indirect subsidiary of a Joint
Venture Subsidiary (a “Tiered Non-US Property Owner”; such Joint Venture
Subsidiary is hereinafter referred to as the “First Tier JV”; each entity
through which the First Tier JV indirectly owns a Tiered Non-US Property Owner
is hereinafter referred to as an “Intermediate Tier Entity”; and the Tiered
Non-US Property Owners, the 100% AMB Non-US Property Owners and the JV Non-US
Property Owners are sometimes hereinafter referred to individually as a “Non-US
Property Owner” and collectively as the “Non-US Property Owners”) and the Non-US
Property Owner or, in the case of any Tiered Non-US Property Owner, the related
First Tier JV or a related Intermediate Tier Entity has incurred Indebtedness
(whether or not such Indebtedness is secured by a Lien against such Non-US
Property and/or any direct or indirect equity interests in the Non-US Property
Owner) (each a “Capital Funding Loan”) held by

51



--------------------------------------------------------------------------------



 



  (x)   in the case of a 100% AMB Non-US Property Owner, Borrower or any other
Financing Partnership, and     (y)   in the case of a JV Non-US Property Owner
or a Tiered Non-US Property Owner, either (AA) an entity (hereinafter an
“International FinCo”) in which Borrower’s Share is the same or greater than
Borrower’s Share in such Non-US Property Owner, or (BB) a Financing Partnership
(or Borrower directly) and entities which are not Financing Partnerships
(including Persons who are not Affiliates of Borrower or whose constituent
entities include Persons who are not Affiliates of Borrower) (“Joint Lenders”),
provided that Borrower’s direct or indirect share of such Indebtedness is the
same or greater than Borrower’s Share of such Non-US Property Owner,

then no such Capital Funding Loan or related Second Tier Funding Loan (as
defined below) shall be deemed to constitute Indebtedness for any purposes under
this Agreement, any Lien securing such Capital Funding Loan shall be a Permitted
Lien and no Non-US Property to which such Capital Funding Loan or Second Tier
Funding Loan relates shall fail to be a Unencumbered Property solely because the
capital provided to the applicable Non-US Property Owner or related First Tier
JV or Intermediate Tier Entity was in the form of a Capital Funding Loan rather
than a contribution to the equity of such Non-US Property Owner, First Tier JV
or Intermediate Tier Entity, so long as

  (a)   in the case of a Capital Funding Loan made by an International FinCo,
the sale of such Capital Funding Loan, or the sale or refinancing of any
interest in the Non-US Property or any direct or indirect equity interests in
the Non-US Property Owner acquired as a result of the exercise of any remedies
in connection with the enforcement of such Capital Funding Loan, is
Substantially Controlled by Borrower (as defined below),     (b)   in the case
of a Capital Funding Loan made by Joint Lenders, any remedies in connection with
enforcement of such Capital Funding Loan may only be exercised by such Joint
Lenders concurrently and, in the event of any such exercise and the Joint
Lenders acquire such Non-US Property or any direct or indirect equity interests
in such Non-US Property Owner, the sale or refinancing of such Non-US Property
and, if the direct or indirect equity interests in such Non-US Property Owner
are held jointly, such equity interests will be Substantially Controlled by
Borrower, and     (c)   no interest in any Capital Funding Loan or Second Tier
Funding Loan held directly or indirectly by Borrower is subject to any Lien
(other than a Permitted Lien) or any Negative Pledge.

For purposes of the foregoing, an action will be “Substantially Controlled by
Borrower” if such action is substantially controlled directly by Borrower or
through one or more Financing Partnerships either by agreement of the parties,
through the provisions of a Person’s formation documents or otherwise. For
purposes of the preceding sentence, an action shall be deemed to be
substantially controlled directly by Borrower or through one or more Financing
Partnerships if

52



--------------------------------------------------------------------------------



 



Borrower or such Financing Partnerships have the ability to exercise a usual and
customary buy-sell right in the event of a disagreement regarding such action.
As used herein the term “Second Tier Funding Loan” means any loans made to an
International FinCo by Borrower, any Financing Partnerships of Borrower and/or
any other Person with an equity interest in such International FinCo (or
affiliates of such other Person) so long as (x) Borrower’s direct or indirect
share of the combined loans of Borrower, any Financing Partnership and/or such
other Persons (or affiliates thereof) to the International FinCo is the same or
greater than Borrower’s Share of the applicable Non-US Property Owner, and
(y) all such loans are pari passu and any remedies that may be exercised in
connection with enforcement of such loans may only be exercised concurrently or
not at all.
ARTICLE VI
DEFAULTS
          Section 6.1 Events of Default. An “Event of Default” shall have
occurred if one or more of the following events shall have occurred and be
continuing:
               (a) the Borrower shall fail to (i) pay when due any principal of
any Loan, or (ii) the Borrower shall fail to pay when due interest on any Loan
or any fees or any other amount payable to Administrative Agent or the Banks
hereunder and the same shall continue for a period of five (5) days after the
same becomes due;
               (b) the Borrower shall fail to observe or perform any covenant
contained in Section 5.8, Section 5.9(a) or (b), Section 5.10, Section 5.11(a),
(b) or (c), Section 5.12 or Section 5.13;
               (c) the Borrower shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those covered by clause (a),
(b), (e), (f), (g), (h), (j), (n) or (o) of this Section 6.1) for 30 days after
written notice thereof has been given to the Borrower by the Administrative
Agent; or if such default is of such a nature that it cannot with reasonable
effort be completely remedied within said period of thirty (30) days such
additional period of time as may be reasonably necessary to cure same, provided
Borrower commences such cure within said thirty (30) day period and diligently
prosecutes same, until completion, but in no event shall such extended period
exceed ninety (90) days;
               (d) any representation, warranty, certification or statement made
by the Borrower in this Agreement or in any certificate, financial statement or
other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made) and, with respect
to such representations, warranties, certifications or statements not known by
the Borrower at the time made or deemed made to be incorrect, the defect causing
such representation or warranty to be incorrect when made (or deemed made) is
not removed within thirty (30) days after written notice thereof from
Administrative Agent to Borrower;
               (e) the Borrower, any Qualified Borrower, the General Partner,
any Subsidiary or any Investment Affiliate shall default in the payment when due
(whether by

53



--------------------------------------------------------------------------------



 



scheduled maturity, required prepayment, acceleration, demand or otherwise) of
any amount owing in respect of any Recourse Debt (other than the Obligations)
for which the aggregate outstanding principal amounts exceed Fifty Million
Dollars ($50,000,000) and such default shall continue beyond the giving of any
required notice and the expiration of any applicable grace period and such
default has not been waived, in writing, by the holder of any such Debt; or the
Borrower, any Qualified Borrower, the General Partner, any Subsidiary or any
Investment Affiliate shall default in the performance or observance of any
obligation or condition with respect to any such Recourse Debt or any other
event shall occur or condition exist beyond the giving of any required notice
and the expiration of any applicable grace period, if the effect of such
default, event or condition is to accelerate the maturity of any such
indebtedness or to permit (without any further requirement of notice or lapse of
time) the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such indebtedness;
               (f) the Borrower or the General Partner shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidate, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any action to authorize any of the foregoing;
               (g) an involuntary case or other proceeding shall be commenced
against the Borrower or the General Partner seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against the Borrower or the General Partner under the
federal bankruptcy laws as now or hereafter in effect;
               (h) intentionally omitted;
               (i) one or more final, non-appealable judgments or decrees in an
aggregate amount of Thirty-Five Million Dollars ($35,000,000) or more shall be
entered by a court or courts of competent jurisdiction against the General
Partner, the Borrower or, to the extent of any recourse to the General Partner
or the Borrower, any Qualified Borrower or any General Partner’s or Borrower’s
Consolidated Subsidiaries (other than any judgment as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing) and (i) any such judgments or decrees shall not be stayed, discharged,
paid, bonded or vacated within thirty (30) days or (ii) enforcement proceedings
shall be commenced by any creditor on any such judgments or decrees;
               (j) there shall be a change in the majority of the Board of
Directors of the General Partner during any twelve (12) month period, excluding
any change in directors resulting from (x) the death or disability of any
director, or (y) satisfaction of any requirement for the majority of the members
of the board of directors or trustees of the General Partner to

54



--------------------------------------------------------------------------------



 



qualify under applicable law as independent directors or (z) the replacement of
any director who is an officer or employee of the General Partner or an
affiliate of the General Partner with any other officer or employee of the
General Partner or an affiliate of the General Partner;
               (k) any Person (including affiliates of such Person) or “group”
(as such term is defined in applicable federal securities laws and regulations)
shall acquire more than thirty percent (30%) of the common shares of the General
Partner;
               (l) the General Partner shall cease at any time to qualify as a
real estate investment trust under the Code;
               (m) if any Termination Event with respect to a Plan,
Multiemployer Plan or Benefit Arrangement shall occur as a result of which
Termination Event or Events any member of the ERISA Group has incurred or may
incur any liability to the PBGC or any other Person and the sum (determined as
of the date of occurrence of such Termination Event) of the insufficiency of
such Plan, Multiemployer Plan or Benefit Arrangement and the insufficiency of
any and all other Plans, Multiemployer Plans and Benefit Arrangements with
respect to which such a Termination Event shall occur and be continuing (or, in
the case of a Multiple Employer Plan with respect to which a Termination Event
described in clause (ii) of the definition of Termination Event shall occur and
be continuing and in the case of a liability with respect to a Termination Event
which is or could be a liability of the Borrower or the General Partner rather
than a liability of the Plan, the liability of the Borrower or the General
Partner) is equal to or greater than $20,000,000 and which the Administrative
Agent reasonably determines will have a Material Adverse Effect;
               (n) if, any member of the ERISA Group shall commit a failure
described in Section 302(f)(1) of ERISA or Section 412(n)(1) of the Code and the
amount of the lien determined under Section 302(f)(3) of ERISA or
Section 412(n)(3) of the Code that could reasonably be expected to be imposed on
any member of the ERISA Group or their assets in respect of such failure shall
be equal to or greater than $20,000,000 and which the Administrative Agent
reasonably determines will have a Material Adverse Effect;
               (o) at any time, for any reason the Borrower or any Qualified
Borrower seeks to repudiate its obligations under any Loan Document or the
General Partner seeks to repudiate its obligations under the Guaranty.
               (p) a default beyond any applicable notice or grace period under
any of the other Loan Documents;
               (q) any assets of Borrower or any Qualified Borrower shall
constitute “assets” (within the meaning of ERISA or Section 4975 of the Code,
including but not limited to 29 C.F.R. § 2510.3-101 or any successor regulation
thereto) of an “employee benefit plan” within the meaning of Section 3(3) of
ERISA or a “plan” within the meaning of Section 4975(e)(1) of the Code; or
               (r) the Note, the Loan, the Obligations, the Guaranty or any of
the Loan Documents or the exercise of any of the Administrative Agent’s or any
of the Bank’s rights in connection therewith shall constitute a prohibited
transaction under ERISA and/or the Code.

55



--------------------------------------------------------------------------------



 



          Section 6.2 Rights and Remedies. (a) Upon the occurrence of any Event
of Default described in Sections 6.1(f), (g), (o) or (q), the Commitments shall
immediately terminate and the unpaid principal amount of, and any and all
accrued interest on, the Loans and any and all accrued fees and other
Obligations hereunder shall automatically become immediately due and payable,
with all additional interest from time to time accrued thereon and without
presentation, demand, or protest or other requirements of any kind (including,
without limitation, valuation and appraisement, diligence, presentment, notice
of intent to demand or accelerate and notice of acceleration), all of which are
hereby expressly waived by the Borrower for itself and on behalf of any
Qualified Borrower; and upon the occurrence and during the continuance of any
other Event of Default, the Administrative Agent, following consultation with
the Banks, may (and upon the demand of the Majority Banks shall), by written
notice to the Borrower, in addition to the exercise of all of the rights and
remedies permitted the Administrative Agent and the Banks at law or equity or
under any of the other Loan Documents, declare that the Commitments are
terminated and declare the unpaid principal amount of and any and all accrued
and unpaid interest on the Loans and any and all accrued fees and other
Obligations hereunder to be, and the same shall thereupon be, immediately due
and payable with all additional interest from time to time accrued thereon and
(except as otherwise provided in the Loan Documents) without presentation,
demand, or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate and notice of acceleration), all of which are hereby
expressly waived by the Borrower for itself and on behalf of any Qualified
Borrower.
               (b) Notwithstanding anything to the contrary contained in this
Agreement or in any other Loan Document, the Administrative Agent and the Banks
each agree that any exercise or enforcement of the rights and remedies granted
to the Administrative Agent or the Banks under this Agreement or at law or in
equity with respect to this Agreement or any other Loan Documents shall be
commenced and maintained by the Administrative Agent on behalf of the
Administrative Agent and/or the Banks. The Administrative Agent shall act at the
direction of the Majority Banks in connection with the exercise of any and all
remedies at law, in equity or under any of the Loan Documents or, if the
Majority Banks are unable to reach agreement, then, from and after an Event of
Default, the Administrative Agent may pursue such rights and remedies as it may
determine.
          Section 6.3 Notice of Default. The Administrative Agent shall give
notice to the Borrower under Section 6.1(c) and 6.1(d) promptly upon being
requested to do so by the Majority Banks and shall thereupon notify all the
Banks thereof. The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default (other than
nonpayment of principal of or interest on the Loans) unless Administrative Agent
has received notice in writing from a Bank or Borrower referring to this
Agreement or the other Loan Documents, describing such event or condition.
Should Administrative Agent receive notice of the occurrence of an Default or
Event of Default expressly stating that such notice is a notice of an Default or
Event of Default, or should Administrative Agent send Borrower a notice of
Default or Event of Default, Administrative Agent shall promptly give notice
thereof to each Bank.
          Section 6.4 Distribution of Proceeds after Default. Notwithstanding
anything contained herein to the contrary but subject to the provisions of
Section 9.16 hereof, from and

56



--------------------------------------------------------------------------------



 



after an Event of Default, to the extent proceeds are received by Administrative
Agent, such proceeds will be distributed to the Banks pro rata in accordance
with the unpaid principal amount of the Loans (giving effect to any
participations granted therein pursuant to Section 9.4).
ARTICLE VII
THE AGENTS
          Section 7.1 Appointment and Authorization. Each Bank irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof or
thereof, together with all such powers as are reasonably incidental thereto.
Except as set forth in Sections 7.8 and 7.9 hereof, the provisions of this
Article VII are solely for the benefit of Administrative Agent and the Banks,
and Borrower shall not have any rights to rely on or enforce any of the
provisions hereof. In performing its functions and duties under this Agreement,
Administrative Agent shall each act solely as an agent of the Banks and do not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for the Borrower.
          Section 7.2 Agency and Affiliates. [HSBC BANK] has the same rights and
powers under this Agreement as any other Bank and may exercise or refrain from
exercising the same as though it were not the Administrative Agent, and [HSBC
BANK] and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of business with the Borrower, General Partner or any
Subsidiary or affiliate of the Borrower as if they were not the Administrative
Agent hereunder, and the term “Bank” and “Banks” shall include [HSBC BANK] in
its individual capacity.
          Section 7.3 Action by Agents. The obligations of each of the Agents
hereunder are only those expressly set forth herein. Without limiting the
generality of the foregoing, each of the Agents shall not be required to take
any action with respect to any Default or Event of Default, except as expressly
provided in Article VI. The duties of each Agent shall be administrative in
nature. Subject to the provisions of Sections 7.1, 7.5 and 7.6, each Agent shall
administer the Loans in the same manner as each administers its own loans.
          Section 7.4 Consultation with Experts. As between Administrative Agent
on the one hand and the Banks on the other hand, the Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.
          Section 7.5 Liability of Agents. As between each Agent on the one hand
and the Banks on the other hand, none of the Agents nor any of their affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or not taken by it in connection herewith (i) with
the consent or at the request of the Majority Banks or (ii) in the absence of
its own gross negligence or willful misconduct. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents nor any of their
respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain,

57



--------------------------------------------------------------------------------



 



inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement or any borrowing hereunder; (ii) the performance
or observance of any of the covenants or agreements of the Borrower; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to such Agent, or (iv) the validity, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other instrument
or writing furnished in connection herewith. As between each Agent on the one
hand and the Banks on the other hand, none of the Agents shall incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex or similar writing)
believed by it to be genuine or to be signed by the proper party or parties.
          Section 7.6 Indemnification. Each Bank shall, ratably in accordance
with its Commitment, indemnify the Agents and their affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including, without
limitation, counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitee’s gross negligence or
willful misconduct) that such indemnitee may suffer or incur in connection with
its duties as Agent under this Agreement, the other Loan Documents or any action
taken or omitted by such indemnitee hereunder. In the event that any Agent
shall, subsequent to its receipt of indemnification payment(s) from Banks in
accordance with this section, recoup any amount from the Borrower, or any other
party liable therefor in connection with such indemnification, such Agent shall
reimburse the Banks which previously made the payment(s) pro rata, based upon
the actual amounts which were theretofore paid by each Bank. Each Agent shall
reimburse such Banks so entitled to reimbursement within two (2) Business Days
of its receipt of such funds from the Borrower or such other party liable
therefor.
          Section 7.7 Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon the Administrative Agent, the
Syndication Agent or any other Bank, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon the Administrative Agent, Syndication Agent or any other
Bank, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action under this Agreement.
          Section 7.8 Successor Agents. The Administrative Agent or the
Syndication Agent may resign at any time by giving notice thereof to the Banks,
the Borrower and each other and the Administrative Agent or the Syndication
Agent, as applicable, shall resign in the event its Commitment (without
participants) is reduced to less than Seven Million Euros (€7,000,000) unless as
a result of a cancellation or reduction in the aggregate Commitments. Upon any
such resignation, the Majority Banks shall have the right to appoint a successor
Administrative Agent or Syndication Agent, as applicable, which successor
Administrative Agent or successor Syndication Agent (as applicable) shall,
provided no Event of Default has occurred and is then continuing, be subject to
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed. If no successor Administrative Agent or Syndication Agent (as
applicable) shall have been so appointed by the Majority Banks and approved by
the Borrower, and shall have accepted such appointment, within 30 days after the
retiring Administrative Agent or Syndication Agent (as applicable) gives notice
of resignation, then the retiring Administrative

58



--------------------------------------------------------------------------------



 



Agent or retiring Syndication Agent (as applicable) may, on behalf of the Banks,
appoint a successor Administrative Agent or Syndication Agent (as applicable),
which shall be the Administrative Agent, Documentation Agent or the Syndication
Agent as the case may be, who shall act until the Majority Banks shall appoint
an Administrative Agent or Syndication Agent. Any appointment of a successor
Administrative Agent or Syndication Agent by Majority Banks or the retiring
Administrative Agent or the Syndication Agent pursuant to the preceding sentence
shall, provided no Event of Default has occurred and is then continuing, be
subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. Upon the acceptance of its appointment as the
Administrative Agent or Syndication Agent hereunder by a successor
Administrative Agent or successor Syndication Agent, as applicable, such
successor Administrative Agent or successor Syndication Agent, as applicable,
shall thereupon succeed to and become vested with all the rights and duties of
the retiring Administrative Agent or retiring Syndication Agent, as applicable,
and the retiring Administrative Agent or the retiring Syndication Agent, as
applicable, shall be discharged from its duties and obligations hereunder. After
any retiring Administrative Agent’s or retiring Syndication Agent’s resignation
hereunder, the provisions of this Article shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
or the Syndication Agent, as applicable. For gross negligence or willful
misconduct, as determined by all the Banks (excluding for such determination
Administrative Agent or Syndication Agent in its capacity as a Bank, as
applicable), or if the Administrative Agent becomes a Defaulting Lender (as
determined by the Majority Banks other than the Administrative Agent in its
capacity as a Bank, and the Borrower), Administrative Agent or Syndication Agent
may be removed at any time by giving at least thirty (30) Business Days’ prior
written notice to Administrative Agent or Syndication Agent and Borrower. Such
resignation or removal shall take effect upon the acceptance of appointment by a
successor Administrative Agent, Documentation Agent or Syndication Agent, as
applicable, in accordance with the provisions of this Section 7.8.
          Section 7.9 Consents and Approvals. All communications from
Administrative Agent to the Banks requesting the Banks’ determination, consent,
approval or disapproval (i) shall be given in the form of a written notice to
each Bank, (ii) shall be accompanied by a description of the matter or item as
to which such determination, approval, consent or disapproval is requested, or
shall advise each Bank where such matter or item may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Bank and to the extent not previously provided to such
Bank, written materials and a summary of all oral information provided to
Administrative Agent by Borrower in respect of the matter or issue to be
resolved, (iv) shall include Administrative Agent’s recommended course of action
or determination in respect thereof, and (v) shall include the following clause
in capital letters, “FAILURE TO RESPOND TO THIS NOTICE WITHIN THE BANK REPLY
PERIOD SHALL BE DEEMED CONSENT TO THE RECOMMENDATION SET FORTH HEREIN”. Each
Bank shall reply promptly, but in any event within ten (10) Business Days after
receipt of the request therefor from Administrative Agent (the “Bank Reply
Period”). Unless a Bank shall give written notice to Administrative Agent that
it objects to the recommendation or determination of Administrative Agent
(together with a written explanation of the reasons behind such objection)
within the Bank Reply Period, such Bank shall be deemed to have approved of or
consented to such recommendation or determination. With respect to decisions
requiring the approval of the Majority Banks or all the Banks, Administrative
Agent shall submit its recommendation or determination for approval of or
consent to such

59



--------------------------------------------------------------------------------



 



recommendation or determination to all Banks and upon receiving the required
approval or consent (or deemed approval or consent, as the case may be) shall
follow the course of action or determination of the Majority Banks or all the
Banks (and each non-responding Bank shall be deemed to have concurred with such
recommended course of action), as the case may be.
ARTICLE VIII
CHANGE IN CIRCUMSTANCES
          Section 8.1 Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euribor Borrowing
the Administrative Agent determines in good faith that deposits in Euros (in the
applicable amounts) are not being offered in the relevant market for such
Interest Period, the Administrative Agent shall forthwith give notice thereof to
the Borrower and the Banks, whereupon until the Administrative Agent notifies
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligations of the Banks to make Euribor Loans shall be suspended. In
such event unless the Borrower notifies the Administrative Agent on or before
the second (2nd) Euribor Business Day before, but excluding, the date of any
Euribor Borrowing for which a Notice of Borrowing has previously been given that
it elects not to borrow on such date, such Borrowing shall instead be made as a
Base Rate Borrowing (unless any Bank has previously advised the Administrative
Agent and Borrower that it is unable to make a Base Rate Loan and such notice
has not been withdrawn, in which event the Administrative Agent shall determine
in good faith the appropriate rate of interest after consultation with the
Borrower and the Banks).
          If, at any time, the obligations of the Banks to make Euribor Loans
shall be suspended pursuant to the terms of this Section 8.1, with respect to
any Bank that has previously notified the Administrative Agent and Borrower that
it is unable to make a Base Rate Loan which notice has not been withdrawn,
Borrower shall have the right, upon five (5) Business Day’s notice to the
Administrative Agent, to either (x) cause a bank, reasonably acceptable to the
Administrative Agent, to offer to purchase the Commitments of such Bank for an
amount equal to such Bank’s outstanding Loans and to become a Bank hereunder, or
to obtain the agreement of one or more existing Banks to offer to purchase the
Commitments of such Bank for such amount, which offer such Bank is hereby
required to accept, or (y) to repay in full all Loans then outstanding of such
Bank, together with interest and all other amounts due thereon, upon which
event, such Bank’s Commitment shall be deemed to be canceled pursuant to
Section 2.11(f).
          Section 8.2 Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Euribor Lending Office) with any request or directive
(whether or not having the force of law) made after the Closing Date of any such
authority, central bank or comparable agency shall make it unlawful for any Bank
(or its Euribor Lending Office) to make, maintain or fund its Euribor Loans, the
Administrative Agent shall forthwith give notice thereof to the other Banks and
the Borrower, whereupon until such Bank notifies the Borrower and the
Administrative Agent that the circumstances giving rise to such suspension no
longer exist, the obligation of such Bank in the case of the event described
above to make Euribor Loans, shall be

60



--------------------------------------------------------------------------------



 



suspended. With respect to Euribor Loans, before giving any notice to the
Administrative Agent pursuant to this Section, such Bank shall designate a
different Euribor Lending Office if such designation will avoid the need for
giving such notice and will not, in the judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall determine that it may not
lawfully continue to maintain and fund any of its outstanding Euribor Loans to
maturity and shall so specify in such notice, the Borrower shall be deemed to
have delivered a Notice of Interest Rate Election and such Euribor Loan shall be
converted as of such date to a Base Rate Loan (without payment of any amounts
that Borrower would otherwise be obligated to pay pursuant to Section 2.14
hereof with respect to Loans converted pursuant to this Section 8.2) in an equal
principal amount from such Bank (on which interest and principal shall be
payable contemporaneously with the related Euribor Loans of the other Banks),
and such Bank shall make such a Base Rate Loan (unless any Bank has previously
advised the Administrative Agent and Borrower that it is unable to make a Base
Rate Loan and such notice has not been withdrawn, in which event the
Administrative Agent shall determine in good faith the appropriate rate of
interest after consultation with the Borrower and the Banks).
          If at any time, it shall be unlawful for any Bank to make, maintain or
fund its Euribor Loans, the Borrower shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent, to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Bank for an amount equal to such Bank’s outstanding
Loans, together with accrued and unpaid interest thereon, and to become a Bank
hereunder, or obtain the agreement of one or more existing Banks to offer to
purchase the Commitments of such Bank for such amount, which offer such Bank is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Bank, together with interest due thereon and any and all fees due
hereunder, upon which event, such Bank’s Commitments shall be deemed to be
canceled pursuant to Section 2.11(c).
          Section 8.3 Increased Cost and Reduced Return.
               (a) If, on or after the date hereof, the adoption or phase in of
any applicable law, rule or regulation, or any change in any applicable law,
rule, directive, guideline, decision, or regulation, or any change in the
interpretation, re-interpretation, application, or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of law) made at the Closing Date of any such authority, central bank
or comparable agency shall impose, modify or deem applicable any reserve
(including, without limitation, any such requirement imposed by the Board of
Governors of the Federal Reserve System (but excluding with respect to any
Euribor Loan any such requirement reflected in an applicable Euribor Reserve
Percentage)), special deposit, insurance assessment or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Bank (or its Applicable Lending Office) or shall impose on any Bank (or its
Applicable Lending Office) or on the interbank market any other condition
materially more burdensome in nature, extent or consequence than those in
existence as of the date hereof affecting such Bank’s Euribor Loans, its Note,
or its obligation to make Euribor Loans, and the result of any of the foregoing
is to increase the cost to such Bank (or its Applicable Lending Office) of
making or maintaining any Euribor Loan, or to reduce the amount of any sum
received or receivable by such Bank (or its Applicable Lending

61



--------------------------------------------------------------------------------



 



Office) under this Agreement or under its Note with respect to such Euribor
Loans, by an amount deemed by such Bank to be material, then, within 15 days
after demand by such Bank (with a copy to the Administrative Agent), the
Borrower shall pay to such Bank such additional amount or amounts (based upon a
reasonable allocation thereof by such Bank to the Euribor Loans made by such
Bank hereunder) as will compensate such Bank for such increased cost or
reduction to the extent such Bank generally imposes such additional amounts on
other borrowers of such Bank in similar circumstances.
               (b) If any Bank shall have reasonably determined that, after the
date hereof, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
regarding capital adequacy (whether or not having the force of law) made after
the Closing Date of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on capital of such Bank
(or its Parent) as a consequence of such Bank’s obligations hereunder to a level
below that which such Bank (or its Parent) could have achieved but for such
adoption, change, request or directive (taking into consideration its policies
with respect to capital adequacy) by an amount reasonably deemed by such Bank to
be material, then from time to time, within 15 days after demand by such Bank
(with a copy to the Administrative Agent), the Borrower shall pay to such Bank
such additional amount or amounts as will compensate such Bank (or its Parent)
for such reduction to the extent such Bank generally imposes such additional
amounts on other borrowers of such Bank in similar circumstances.
               (c) Each Bank will promptly notify the Borrower and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Bank to compensation pursuant to this
Section and will designate a different Applicable Lending Office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to such Bank. If such Bank shall fail to notify Borrower of any
such event within ninety (90) days following the end of the month during which
such event occurred, then Borrower’s liability for any amounts described in this
Section incurred by such Bank as a result of such event shall be limited to
those attributable to the period occurring subsequent to the ninetieth (90th)
day prior to, but excluding, the date upon which such Bank actually notified
Borrower of the occurrence of such event. A certificate of any Bank claiming
compensation under this Section and setting forth a reasonably detailed
calculation of the additional amount or amounts to be paid to it hereunder shall
be conclusive in the absence of demonstrable error. In determining such amount,
such Bank may use any reasonable averaging and attribution methods.
               (d) If at any time, any Bank shall be owed amounts pursuant to
this Section 8.3, the Borrower shall have the right, upon five (5) Business
Days’ notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such

62



--------------------------------------------------------------------------------



 



Bank, together with interest and all other amounts due thereon, upon which
event, such Bank’s Commitment shall be deemed to be canceled pursuant to
Section 2.11(c).
          Section 8.4 Taxes.
               (a) Any and all payments by the Borrower or any Qualified
Borrower to or for the account of any Bank or the Administrative Agent hereunder
or under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Bank and the Administrative Agent, taxes imposed
on its income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which such Bank or the Administrative Agent (as the case may be) is
organized or any political subdivision thereof and, in the case of each Bank,
taxes imposed on its income, and franchise or similar taxes imposed on it, by
the jurisdiction of such Bank’s Applicable Lending Office or any political
subdivision thereof or by any other jurisdiction (or any political subdivision
thereof) as a result of a present or former connection between such Bank or
Administrative Agent and such other jurisdiction or by the United States (all
such non-excluded taxes, duties, levies, imposts, deductions, charges,
withholdings and liabilities being hereinafter referred to as “Non-Excluded
Taxes”). If the Borrower or any Qualified Borrower shall be required by law to
deduct any Non-Excluded Taxes from or in respect of any sum payable hereunder or
under any Note, (i) the sum payable shall be increased as necessary so that
after making all required deductions (including, without limitation, deductions
applicable to additional sums payable under this Section 8.4) such Bank or the
Administrative Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower or
Qualified Borrower shall make such deductions, (iii) the Borrower or Qualified
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law and (iv) the Borrower or
Qualified Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 9.1, the original or a certified copy of a receipt
evidencing payment thereof.
               (b) In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes and any other excise or property taxes, or charges or
similar levies which arise from any payment made hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any Note (hereinafter referred to as “Other Taxes”).
               (c) In the event that Non-Excluded Taxes not imposed on the
Closing Date are imposed, or Non-Excluded Taxes imposed on the Closing Date
increase, the applicable Bank shall notify the Administrative Agent and the
Borrower of such event in writing within a reasonable period following receipt
of knowledge thereof. If such Bank shall fail to notify Borrower of any such
event within ninety (90) days following the end of the month during which such
event occurred, then Borrower’s or Qualified Borrower’s liability for such
additional Non-Excluded Taxes incurred by such Bank as a result of such event
(including payment of a make-whole amount under Section 8.4(a)(i)) shall be
limited to those attributable to the period occurring subsequent to the
ninetieth (90th) day prior to, but excluding, the date upon which such Bank
actually notified Borrower of the occurrence of such event.

63



--------------------------------------------------------------------------------



 



               (d) The Borrower agrees to indemnify each Bank and the
Administrative Agent for the full amount of Non-Excluded Taxes or Other Taxes
(including, without limitation, any Non-Excluded Taxes or Other Taxes imposed or
asserted by any jurisdiction on amounts payable under this Section 8.4) paid by
such Bank or the Administrative Agent (as the case may be) and, so long as such
Bank or Administrative Agent has promptly paid any such Non-Excluded Taxes or
Other Taxes, any liability for penalties and interest arising therefrom or with
respect thereto. This indemnification shall be made within 15 days from the date
such Bank or the Administrative Agent (as the case may be) makes demand
therefor.
               (e) Each Bank organized under the laws of a jurisdiction outside
the United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with (A) two duly completed copies of Internal
Revenue Service Form 1001 or any successor form prescribed by the Internal
Revenue Service, and (B) an Internal Revenue Service Form W-8BEN or W-8ECI, as
appropriate, or any successor form prescribed by the Internal Revenue Service,
and shall provide Borrower with two further copies of any such form or
certification on or before the date that any such form or certification expires
or becomes obsolete and after the occurrence of any event requiring a change in
the most recent form previously delivered by it to Borrower, certifying (i) in
the case of a Form 1001, that such Bank is entitled to benefits under an income
tax treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (ii) in the case of a Form W-8BEN or
W-8ECI, that it is entitled to an exemption from United States backup
withholding tax. If the form provided by a Bank at the time such Bank first
becomes a party to this Agreement indicates a United States interest withholding
tax rate in excess of zero, withholding tax at such rate shall be considered
excluded from “Non-Excluded Taxes” as defined in Section 8.4(a).
               (f) Upon reasonable demand by Borrower or any Qualified Borrower
to the Administrative Agent or any Bank, the Administrative Agent or Bank, as
the case may be, shall deliver to the Borrower or Qualified Borrower, or to such
government or taxing authority as the Borrower or Qualified Borrower may
reasonably direct, any form or document that may be required or reasonably
requested in writing in order to allow the Borrower or Qualified Borrower to
make a payment to or for the account of such Bank or the Administrative Agent
hereunder or under any other Loan Document without any deduction or withholding
for or on account of any Non-Excluded Taxes or with such deduction or
withholding at a reduced rate (so long as the completion, execution or
submission of such form or document would not materially prejudice the legal or
commercial position of the party in receipt of such demand), with any such form
or document to be accurate and completed in a manner reasonably satisfactory to
the Borrower or Qualified Borrower making such demand and to be executed and to
be delivered with any reasonably required certification.
               (g) For any period with respect to which a Bank has failed to
provide the Borrower with the appropriate form pursuant to Section 8.4(e) or (f)
(unless such failure is due to a change in treaty, law or regulation occurring
subsequent to the date on which a form originally was required to be provided),
such Bank shall not be entitled to indemnification under

64



--------------------------------------------------------------------------------



 



Section 8.4(d); provided, however, that should a Bank, which is otherwise exempt
from or subject to a reduced rate of withholding tax, become subject to
Non-Excluded Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Bank shall reasonably request to
assist such Bank to recover such Taxes so long as Borrower shall incur no cost
or liability as a result thereof.
               (h) If the Borrower is required to pay additional amounts to or
for the account of any Bank pursuant to this Section 8.4, then such Bank will
change the jurisdiction of its Applicable Lending Office so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the judgment of such Bank, is not otherwise disadvantageous to such Bank.
               (i) If at any time, any Bank shall be owed amounts pursuant to
this Section 8.4, the Borrower shall have the right, upon five (5) Business
Days’ notice to the Administrative Agent to either (x) cause a bank, reasonably
acceptable to the Administrative Agent, to offer to purchase the Commitments of
such Bank for an amount equal to such Bank’s outstanding Loans, and to become a
Bank hereunder, or to obtain the agreement of one or more existing Banks to
offer to purchase the Commitments of such Bank for such amount, which offer such
Bank is hereby required to accept, or (y) to repay in full all Loans then
outstanding of such Bank, together with interest and all other amounts due
thereon, upon which event, such Bank’s Commitment shall be deemed to be canceled
pursuant to Section 2.11(c).
          Section 8.5 Base Rate Loans Substituted for Affected Euribor Loans. If
(i) the obligation of any Bank to make Euribor Loans has been suspended pursuant
to Section 8.2 or (ii) any Bank has demanded compensation under Section 8.3 or
8.4 with respect to its Euribor Loans and the Borrower shall, by at least five
Business Days’ prior notice to such Bank through the Administrative Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer exist:
               (a) Borrower shall be deemed to have delivered a Notice of
Interest Rate Election with respect to such affected Euribor Loans and
thereafter all Loans which would otherwise be made by such Bank to the Borrower
shall be made as Base Rate Loans (unless any such Bank has previously advised
the Administrative Agent and Borrower that it is unable to make a Base Rate
Loan, in which event the Administrative Agent shall determine in good faith the
appropriate rate of interest for such Loans after consultation with the Borrower
and such Banks); and
               (b) after each of its Euribor Loans has been repaid, all payments
of principal which would otherwise be applied to repay such Euribor Loans shall
be applied to repay its Base Rate Loans instead, and
               (c) Borrower will not be required to make any payment which would
otherwise be required by Section 2.14 with respect to such Euribor Loans
converted to Base Rate Loans pursuant to clause (a) above.

65



--------------------------------------------------------------------------------



 



          Section 8.6 Dodd-Frank Wall Street Reform and Consumer Protection Act.
Whenever there is a reference in this Article VIII to the adoption of any
applicable law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Euribor Lending Office) with any request or directive (whether or not having the
force of law) made after the Closing Date, notwithstanding anything contained
herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, guidelines or directives in connection
therewith shall be deemed to have gone into effect and adopted after the
Effective Date.
ARTICLE IX
MISCELLANEOUS
          Section 9.1 Notices. All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, telex, facsimile
transmission followed by telephonic confirmation or similar writing) and shall
be given to such party: (x) in the case of the Borrower, any Qualified Borrower,
the Administrative Agent, at its address, telex number or facsimile number set
forth on Exhibit E attached hereto with a duplicate copy thereof, in the case of
the Borrower, to the Borrower, at its address set forth on the signature page
hereof, Attn: General Counsel, (y) in the case of any Bank, at its address,
telex number or facsimile number set forth in its Administrative Questionnaire
or (z) in the case of any party, such other address, telex number or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Borrower. Each such notice, request or other
communication shall be effective (i) if given by telex or facsimile
transmission, when such telex or facsimile is transmitted to the telex number or
facsimile number specified in this Section and the appropriate answerback or
facsimile confirmation is received, (ii) if given by certified registered mail,
return receipt requested, with first class postage prepaid, addressed as
aforesaid, upon receipt or refusal to accept delivery, (iii) if given by a
nationally recognized overnight carrier, 24 hours after such communication is
deposited with such carrier with postage prepaid for next day delivery, or
(iv) if given by any other means, when delivered at the address specified in
this Section; provided that notices to the Administrative Agent under Article II
or Article VIII shall not be effective until received.
          Section 9.2 No Waivers. No failure or delay by the Administrative
Agent or any Bank in exercising any right, power or privilege hereunder or under
any Note shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
          Section 9.3 Expenses; Indemnification.
               (a) The Borrower shall pay within thirty (30) days after written
notice from the Administrative Agent, (i) all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including, without limitation, reasonable
fees and disbursements of special counsel Skadden, Arps, Slate, Meagher & Flom
LLP ), in connection with the preparation

66



--------------------------------------------------------------------------------



 



of this Agreement, the Loan Documents and the documents and instruments referred
to therein, and any waiver or consent hereunder or any amendment hereof or any
Default or alleged Default hereunder, (ii) all reasonable fees and disbursements
of special counsel in connection with the syndication of the Loans, and (iii) if
an Event of Default occurs, all reasonable out-of-pocket expenses incurred by
the Administrative Agent and each Bank, including, without limitation, fees and
disbursements of counsel for the Administrative Agent and each of the Banks, in
connection with the enforcement of the Loan Documents and the instruments
referred to therein and such Event of Default and collection, bankruptcy,
insolvency and other enforcement proceedings resulting therefrom; provided,
however, that the attorneys’ fees and disbursements for which Borrower is
obligated under this subsection (a)(iii) shall be limited to the reasonable
non-duplicative fees and disbursements of (A) counsel for Administrative Agent
and (B) counsel for all of the Banks as a group; and provided, further, that all
other costs and expenses for which Borrower is obligated under this subsection
(a)(iii) shall be limited to the reasonable non-duplicative costs and expenses
of Administrative Agent. For purposes of this Section 9.3(a)(iii), (1) counsel
for Administrative Agent shall mean a single outside law firm representing
Administrative Agent and (2) counsel for all of the Banks as a group shall mean
a single outside law firm representing such Banks as a group (which law firm may
or may not be the same law firm representing the Administrative Agent).
               (b) The Borrower agrees to indemnify the Administrative Agent and
each Bank, their respective affiliates and the respective directors, officers,
agents and employees of the foregoing (each an “Indemnitee”) and hold each
Indemnitee harmless from and against any and all liabilities, losses, damages,
costs and expenses of any kind, including, without limitation, the reasonable
fees and disbursements of counsel, which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding that
may at any time (including, without limitation, at any time following the
payment of the Obligations) be asserted against any Indemnitee, as a result of,
or arising out of, or in any way related to or by reason of, (i) any of the
transactions contemplated by the Loan Documents or the execution, delivery or
performance of any Loan Document, (ii) any violation by the Borrower or the
Environmental Affiliates of any applicable Environmental Law, (iii) any
Environmental Claim arising out of the management, use, control, ownership or
operation of property or assets by the Borrower or any of the Environmental
Affiliates, including, without limitation, all on-site and off-site activities
of Borrower or any Environmental Affiliate involving Materials of Environmental
Concern, (iv) the breach of any environmental representation or warranty set
forth herein, but excluding those liabilities, losses, damages, costs and
expenses (a) for which such Indemnitee has been compensated pursuant to the
terms of this Agreement, (b) incurred solely by reason of the gross negligence,
willful misconduct bad faith or fraud of any Indemnitee as finally determined by
a court of competent jurisdiction, (c) arising from violations of Environmental
Laws relating to a Property which are caused by the act or omission of such
Indemnitee after such Indemnitee takes possession of such Property or (d) owing
by such Indemnitee to any third party based upon contractual obligations of such
Indemnitee owing to such third party which are not expressly set forth in the
Loan Documents. In addition, the indemnification set forth in this
Section 9.3(b) in favor of any director, officer, agent or employee of
Administrative Agent or any Bank shall be solely in their respective capacities
as such director, officer, agent or employee. The Borrower’s obligations under
this Section shall survive the termination of this Agreement and the payment of
the Obligations. Without limitation of the other provisions of this Section 9.3,
Borrower shall indemnify and hold each of the Administrative Agent and the Banks
free and harmless from and

67



--------------------------------------------------------------------------------



 



against all loss, costs (including reasonable attorneys’ fees and expenses),
expenses, taxes, and damages (including consequential damages) that the
Administrative Agent and the Banks may suffer or incur by reason of the
investigation, defense and settlement of claims and in obtaining any prohibited
transaction exemption under ERISA or the Code necessary in the Administrative
Agent’s reasonable judgment by reason of the inaccuracy of the representations
and warranties, or a breach of the provisions, set forth in Section 4.6(b).
          Section 9.4 Sharing of Set-Offs. In addition to any rights now or
hereafter granted under applicable law or otherwise, and not by way of
limitation of any such rights, upon the occurrence and during the continuance of
any Event of Default, each Bank is hereby authorized at any time or from time to
time, without presentment, demand, protest or other notice of any kind to the
Borrower or to any other Person, any such notice being hereby expressly waived,
but subject to the prior consent of the Administrative Agent, which consent
shall not be unreasonably withheld, to set off and to appropriate and apply any
and all deposits (general or special, time or demand, provisional or final) and
any other indebtedness at any time held or owing by such Bank (including,
without limitation, by branches and agencies of such Bank wherever located) to
or for the credit or the account of the Borrower or any Qualified Borrower
against and on account of the Obligations of the Borrower or any Qualified
Borrower then due and payable to such Bank under this Agreement or under any of
the other Loan Documents, including, without limitation, all interests in
Obligations purchased by such Bank. Each Bank agrees that if it shall by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Note held by it, which is greater than the proportion received by any
other Bank, the Bank receiving such proportionately greater payment shall
purchase such participations in the Notes held by the other Banks, and such
other adjustments shall be made, as may be required so that all such payments of
principal and interest with respect to the Notes held by the Banks shall be
shared by the Banks pro rata; provided that nothing in this Section shall impair
the right of any Bank to exercise any right of set-off or counterclaim it may
have to any deposits not received in connection with the Loans and to apply the
amount subject to such exercise to the payment of indebtedness of the Borrower
or Qualified Borrower other than its indebtedness under the Notes. The Borrower,
for itself and on behalf of any Qualified Borrower, agrees, to the fullest
extent it may effectively do so under applicable law, that any holder of a
participation in a Note, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower or the applicable Qualified Borrower in
the amount of such participation. Notwithstanding anything to the contrary
contained herein, any Bank may, by separate agreement with the Borrower or a
Qualified Borrower, waive its right to set off contained herein or granted by
law and any such written waiver shall be effective against such Bank under this
Section 9.4.
          Section 9.5 Amendments and Waivers.
               (a) Any provision of this Agreement or the Notes or other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by the Borrower and the Majority Banks (and, if the
rights or duties of the Administrative Agent or the Syndication Agent in their
capacity as Administrative Agent, Syndication Agent, as applicable, including,
without limitation, any amendment of Section 9.16,

68



--------------------------------------------------------------------------------



 



are affected thereby, by the Administrative Agent or the Syndication Agent, as
applicable); provided that no amendment or waiver with respect to this
Agreement, the Notes or any other Loan Documents shall, unless signed by all the
Banks, (i) increase or decrease the Commitment of any Bank (except for a ratable
decrease in the Commitments of all Banks) or subject any Bank to any additional
obligation, (ii) reduce the principal of or rate of interest on any Loan or any
fees hereunder, (iii) postpone the date fixed for any payment of principal of or
interest on any Loan or any fees hereunder or for any reduction or termination
of any Commitment, (iv) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Notes, or the number of Banks, which
shall be required for the Banks or any of them to take any action under this
Section or any other provision of this Agreement, (v) release the Guaranty or
any Qualified Borrower Guaranty or (vi) modify the provisions of this
Section 9.5.
               (b) The provisions in Sections 5.1, 5.8 through 5.14 and 6.1(b)
through (i) and 6.1(l) through (r) of this Agreement (the “AMB Revolver
Provisions”), contain or are expected to contain essentially the same provisions
with respect to the Borrower and the Guarantor as those contained in
Sections 5.1, 5.8 through 5.14 and 6.1(b) through (i) and 6.1(l) through (r) of
the Credit Agreements (as defined below). In the event that the Borrower,
Guarantor, Administrative Agent and/or one or more administrative agents under
any of the Credit Agreements propose in writing to modify, waive or restate, or
request a consent or approval with respect to, the AMB Revolver Provisions (and
related definitions) in any Credit Agreement (which may include a written waiver
of an existing actual or potential Default or Event of Default that is intended
to be eliminated by such modification, restatement or waiver (other than an
actual Event of Default under Section 6.1(b) with respect to the covenants
contained in Section 5.8 only)) (individually, a “Covenant Modification”) and
request corresponding changes to this Agreement, then any such Covenant
Modifications shall be subject to the approval of the Requisite Lenders and,
simultaneously with approval of such Covenant Modifications by the Requisite
Lenders, this Agreement shall be deemed modified or restated, or such waiver,
consent or approval shall be deemed granted, in a manner consistent with such
approved Covenant Modifications, provided, however, that all the Banks shall
have received notice of any such proposed Covenant Modification, together with
reasonable time to respond thereto. If requested by the Borrower, Guarantor or
Administrative Agent, the Borrower, Guarantors, Administrative Agent and each
Bank shall execute and deliver a written amendment to, restatement of, or
waiver, consent or approval under, this Agreement memorializing such
modification, restatement, waiver, consent or approval. Notwithstanding the
foregoing, however, nothing in this Section 9.5(b) shall be deemed to affect the
rights of each Bank under the provisions of clauses (A) and (B) of
Section 9.5(a) and no Covenant Modification shall be deemed to effect a change
to such provisions.
               In addition, the Borrower will be obligated to pay to the
Administrative Agent and the Banks fees calculated in the same manner as any and
all fees as the Borrower shall pay to the agents and the lenders under the other
Credit Agreement in connection with such approved Covenant Modifications.
               For the purposes of this Section 9.5(b), “Credit Agreements”
means (i) this Agreement, (ii) the Revolving Credit Agreement to be entered into
on or about the date of this Agreement providing for loans in Yen and other
alternate currencies to one or more qualified borrowers among one or more
qualified borrowers, Borrower and Guarantor, as guarantors,

69



--------------------------------------------------------------------------------



 



Sumitomo Mitsui Banking Corporation, as administrative Agent, Sumitomo Mitsui
Banking Corporation, as sole lead arranger and sole joint bookrunner, and the
other banks and agents listed therein (the “Yen Revolving Credit Agreement”),
(iii) the Revolving Credit Agreement, and (iv) any other credit agreement or
loan agreement under which Borrower is a borrower or guarantor which contains
any financial covenants applicable to Borrower that are substantially similar to
the financial covenants set forth in this Agreement from the date designated by
Borrower from time to time in a written notice to the Administrative Agent until
the date Borrower revokes such designation in a written notice to the
Administrative Agent, in each case, as any of the foregoing may be further
amended, amended and restated, replaced, refinanced, supplemented or otherwise
modified from time to time.
               For the purposes of this Section 9.5(b) only, “Requisite Lenders”
means at any time the lenders (including the Banks) having at least 51% of the
aggregate amount of (i) all commitments under any Credit Agreement for which the
lender commitments are still in effect, and (ii) the aggregate unpaid principal
amount of the loans under any Credit Agreement under which the lender
commitments have been terminated. For purposed of calculating the Requisite
Lenders, (x) in the case of swingline loans, the amount of each lender’s funded
participation interest in such swingline loans shall be considered as if it were
a direct loan and not a participation interest, and the aggregate amount of
swingline loans owing to the swingline lender shall be consider as reduced by
the amount of such funded participation interests, and (y) in the case of
letters of credit, the amount of each lender’s participation, in any such letter
of credit shall be considered as if it were a direct loan from such lender.
          Section 9.6 Successors and Assigns.
               (a) The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of
its rights under this Agreement or the other Loan Documents without the prior
written consent of all Banks and the Administrative Agent and a Bank may not
assign or otherwise transfer any of its interest under this Agreement except as
permitted in subsection (b) and (c) of this Section 9.6.
               (b) Prior to the occurrence of an Event of Default, any Bank may
at any time, grant to an existing Bank, one or more banks, finance companies,
insurance companies or other financial institutions (a “Participant”) in minimum
amounts of not less than €3,500,000 (or any lesser amount in the case of
participations to an existing Bank) participating interests in its Commitment or
any or all of its Loans. After the occurrence and during the continuance of an
Event of Default, any Bank may at any time grant to any Person in any amount
(also a “Participant”), participating interests in its Commitment or any or all
of its Loans. Any participation made during the continuation of an Event of
Default shall not be affected by the subsequent cure of such Event of Default.
In the event of any such grant by a Bank of a participating interest to a
Participant, whether or not upon notice to the Borrower and the Administrative
Agent, such Bank shall remain responsible for the performance of its obligations
hereunder, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Bank in connection with such Bank’s rights and
obligations under this Agreement. Any agreement pursuant to which any Bank may
grant such a participating interest shall provide that such Bank shall retain
the sole right and responsibility to enforce the

70



--------------------------------------------------------------------------------



 



obligations of the Borrower hereunder including, without limitation, the right
to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such participation agreement may provide that such Bank
will not agree to any modification, amendment or waiver of this Agreement
described in clause (i), (ii), (iii), (iv) or (v) of Section 9.5 without the
consent of the Participant. The Borrower agrees that each Participant shall, to
the extent provided in its participation agreement, be entitled to the benefits
of Article VIII with respect to its participating interest.
               (c) Any Bank may at any time assign to a Qualified Institution
(in each case, an “Assignee”) (i) prior to the occurrence of an Event of
Default, in minimum amounts of not less than Five Million Euros (€5,000,000) and
integral multiple of One Million Euros (€1,000,000) thereafter (or any lesser
amount in the case of assignments to an existing Bank) and (ii) after the
occurrence and during the continuance of an Event of Default, in any amount, all
or a proportionate part of all, of its rights and obligations under this
Agreement, the Notes and the other Loan Documents, and, in either case, such
Assignee shall assume such rights and obligations, pursuant to a Transfer
Supplement in substantially the form of Exhibit “D” hereto executed by such
Assignee and such transferor Bank; provided, that such assignment shall be
subject to the Administrative Agent’s consent and, provided that no Event of
Default shall have occurred and be continuing, the Borrower’s consent, which
consents shall not be unreasonably withheld or delayed; and provided further
that if an Assignee is an affiliate of such transferor Bank (unless such
transferor Bank is a Defaulting Bank) or was a Bank (unless such Bank is a
Defaulting Bank) immediately prior to such assignment, no such consent of
Borrower shall be required. Upon execution and delivery of such instrument and
payment by such Assignee to such transferor Bank of an amount equal to the
purchase price agreed between such transferor Bank and such Assignee, such
Assignee shall be a Bank party to this Agreement and shall have all the rights
and obligations of a Bank with a Commitment as set forth in such instrument of
assumption, and no further consent or action by any party shall be required and
the transferor Bank shall be released from its obligations hereunder to a
corresponding extent. Upon the consummation of any assignment pursuant to this
subsection (c), the transferor Bank, the Administrative Agent and the Borrower
shall make appropriate arrangements so that, if required, a new Note is issued
to the Assignee. In connection with any such assignment (other than an
assignment by a Bank to an affiliate), the transferor Bank shall pay to the
Administrative Agent an administrative fee for processing such assignment in the
amount of $3,500. If the Assignee is not incorporated under the laws of the
United States of America or a state thereof, it shall deliver to the Borrower
and the Administrative Agent certification as to exemption from deduction or
withholding of any United States federal income taxes in accordance with
Section 8.4. Any assignment made during the continuation of an Event of Default
shall not be affected by any subsequent cure of such Event of Default.
               (d) Intentionally Omitted.
               (e) Any Bank may at any time assign all or any portion of its
rights under this Agreement and its Note, to a Federal Reserve Bank. No such
assignment shall release the transferor Bank from its obligations hereunder.
               (f) No Assignee, Participant or other transferee of any Bank’s
rights shall be entitled to receive any greater payment under Section 8.3 or 8.4
than such Bank would

71



--------------------------------------------------------------------------------



 



have been entitled to receive with respect to the rights transferred, unless
such transfer is made with the Borrower’s prior written consent or by reason of
the provisions of Section 8.2, 8.3 or 8.4 requiring such Bank to designate a
different Applicable Lending Office under certain circumstances or at a time
when the circumstances giving rise to such greater payment did not exist.
               (g) No Assignee of any rights and obligations under this
Agreement shall be permitted to further assign less than all of such rights and
obligations. No participant in any rights and obligations under this Agreement
shall be permitted to sell subparticipations of such rights and obligations.
               (h) Anything in this Agreement to the contrary notwithstanding,
so long as no Event of Default shall have occurred and be continuing, no Bank
shall be permitted to enter into an assignment of, or sell a participation
interest in, its rights and obligations hereunder which would result in such
Bank holding a Commitment without participants of less than Five Million Euros
(€5,000,000) (or in the case of each of the Administrative Agent or the
Syndication Agent, Ten Million Euros (€10,000,000)) unless as a result of a
cancellation or reduction of the aggregate Commitments; provided, however, that
no Bank shall be prohibited from assigning its entire Commitment so long as such
assignment is otherwise permitted under this Section 9.6.
          Section 9.7 Collateral. Each of the Banks represents to the
Administrative Agent and each of the other Banks that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.
          Section 9.8 Governing Law; Submission to Jurisdiction; Judgment
Currency.
               (a) This agreement and the other loan documents and the rights
and obligations of the parties hereunder and thereunder shall be construed in
accordance with and be governed by the laws of the State of New York pursuant to
Section 5-1401 of the General Obligations Law of the State of New York (without
giving effect to the principles thereof relating to conflicts of law).
               (b) Any legal action or proceeding with respect to this Agreement
or any other Loan Document and any action for enforcement of any judgment in
respect thereof may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, the Borrower hereby accepts for itself
and in respect of its property and each Qualified Borrower, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts and
appellate courts from any thereof. The Borrower irrevocably consents, for itself
and each Qualified Borrower, to the service of process out of any of the
aforementioned courts in any such action or proceeding by the hand delivery, or
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Borrower or Qualified Borrower at its address set forth below. The Borrower
hereby, for itself and each Qualified Borrower, irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred

72



--------------------------------------------------------------------------------



 



to above and hereby further irrevocably waives and agrees not to plead or claim
in any such court that any such action or proceeding brought in any such court
has been brought in an inconvenient forum. Nothing herein shall affect the right
of the Administrative Agent to serve process in any other manner permitted by
law or to commence legal proceedings or otherwise proceed against the Borrower
or a Qualified Borrower in any other jurisdiction.
               (c) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so
under applicable law, that the rate of exchange used shall be the spot rate at
which in accordance with normal banking procedures the first currency could be
purchased in New York City with such other currency by the person obtaining such
judgment on the Business Day preceding that on which final judgment is given.
               (d) The parties agree, to the fullest extent that they may
effectively do so under applicable law, that the obligations of the Borrower or
any Qualified Borrower to make payments in any currency of the principal of and
interest on the Loans of the Borrower and any Qualified Borrower and any other
amounts due from the Borrower or any Qualified Borrower hereunder to the
Administrative Agent as provided herein (i) shall not be discharged or satisfied
by any tender, or any recovery pursuant to any judgment (whether or not entered
in accordance with Section 9.8(c)), in any currency other than the relevant
currency, except to the extent that such tender or recovery shall result in the
actual receipt by the Administrative Agent at its relevant office on behalf of
the Banks of the full amount of the relevant currency expressed to be payable in
respect of the principal of and interest on the Loans and all other amounts due
hereunder (it being assumed for purposes of this clause (i) that the
Administrative Agent will convert any amount tendered or recovered into the
relevant currency on the date of such tender or recovery), (ii) shall be
enforceable as an alternative or additional cause of action for the purpose of
recovering in the relevant currency the amount, if any, by which such actual
receipt shall fall short of the full amount of the relevant currency so
expressed to be payable and (iii) shall not be affected by an unrelated judgment
being obtained for any other sum due under this Agreement.
          Section 9.9 Counterparts; Integration; Effectiveness. This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective upon receipt by the Administrative Agent and
the Borrower of counterparts hereof signed by each of the parties hereto (or, in
the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex or other written confirmation from such party of execution of
a counterpart hereof by such party).
          Section 9.10 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND THE BANKS HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

73



--------------------------------------------------------------------------------



 



          Section 9.11 Survival. All indemnities set forth herein shall survive
the execution and delivery of this Agreement and the other Loan Documents and
the making and repayment of the Loans hereunder.
          Section 9.12 Domicile of Loans. Each Bank may transfer and carry its
Loans at, to or for the account of any domestic or foreign branch office,
subsidiary or affiliate of such Bank.
          Section 9.13 Limitation of Liability. No claim may be made by the
Borrower or any other Person acting by or through Borrower against the
Administrative Agent, the Syndication Agent or any Bank or the affiliates,
directors, officers, employees, attorneys or agent of any of them for any
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or by the other Loan Documents, or any act, omission or event
occurring in connection therewith; and the Borrower hereby, for itself and each
Qualified Borrower, waives, releases and agrees not to sue upon any claim for
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.
          Section 9.14 Recourse Obligation. This Agreement and the Obligations
hereunder are fully recourse to the Borrower. Notwithstanding the foregoing, no
recourse under or upon any obligation, covenant, or agreement contained in this
Agreement shall be had against (i) any officer, director, shareholder or
employee of the Borrower or General Partner or (ii) any general partner of
Borrower other than General Partner, in each case except in the event of fraud
or misappropriation of funds on the part of such officer, director, shareholder
or employee or such general partner.
          Section 9.15 Confidentiality. The Administrative Agent, the
Syndication Agent, the Lead Arrangers and each Bank shall use reasonable efforts
to assure that information about Borrower, General Partner and its Subsidiaries
and Investment Affiliates, and the Properties thereof and their operations,
affairs and financial condition, not generally disclosed to the public, which is
furnished to Administrative Agent, the Syndication Agent, the Lead Arrangers or
any Bank pursuant to the provisions hereof or any other Loan Document is used
only for the purposes of this Agreement and shall not be divulged to any Person
other than the Administrative Agent, the Banks, and their affiliates and
respective officers, directors, employees and agents who are actively and
directly participating in the evaluation, administration or enforcement of the
Loan and other transactions between such Bank and the Borrower, except: (a) to
their attorneys and accountants, (b) in connection with the enforcement of the
rights and exercise of any remedies of the Administrative Agent and the Banks
hereunder and under the other Loan Documents, (c) in connection with assignments
and participations and the solicitation of prospective assignees and
participants referred to in Section 9.6 hereof, who have agreed in writing to be
bound by a confidentiality agreement substantially equivalent to the terms of
this Section 9.15, and (d) as may otherwise be required or requested by any
regulatory authority having jurisdiction over the Administrative Agent or any
Bank or by any applicable law, rule, regulation or judicial process (but only to
the extent not in violation, conflict or inconsistent with the applicable
regulatory requirement, request, summons or subpoena); provided, however, that
in the event a Bank receives a summons or subpoena to disclose confidential
information to any party, such Bank shall, if legally permitted, endeavor to
notify

74



--------------------------------------------------------------------------------



 



Borrower thereof as soon as possible after receipt of such request, summons or
subpoena and Borrower shall be afforded an opportunity to seek protective
orders, or such other confidential treatment of such disclosed information, as
Borrower and Administrative Agent may deem reasonable.
          Section 9.16 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender :
               (a) Intentionally Omitted;
               (b) the Commitment of such Defaulting Lender shall not be
included in determining whether the Majority Banks have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.5); except (i) such Defaulting Lender’s
Commitment may not be increased or extended without its consent and (ii) the
principal amount of, or interest or fees payable on, Loans may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender (except as otherwise provided herein) without such Defaulting
Lender’s consent;
               (c) Intentionally Omitted.
               (d) Intentionally Omitted.
               (e) If at any time any Bank becomes a Defaulting Lender, then
until such time as the Administrative Agent and the Borrower each agrees that
such Defaulting Lender has adequately remedied all matters that caused such Bank
to be a Defaulting Lender, the Borrower shall have the right, upon five
(5) Business Days’ notice to the Administrative Agent to either (x) cause a
bank, reasonably acceptable to the Administrative Agent, to offer to purchase
the Commitments of such Defaulting Lender for an amount equal to such Defaulting
Lender’s outstanding Loans, and to become a Bank hereunder, or to obtain the
agreement of one or more existing Banks to offer to purchase the Commitments of
such Defaulting Lender for such amount, which offer such Defaulting Lender is
hereby required to accept, or (y) to repay in full all Loans then outstanding of
such Defaulting Lender, together with interest and all other amounts due
thereon, upon which event, such Defaulting Lender’s Commitment shall be deemed
to be cancelled pursuant to Section 2.11(c).
          Section 9.17 Banks’ ERISA Covenant. Each Bank, by its signature hereto
or on the applicable Transfer Supplement, hereby agrees (a) that on the date any
Loan is disbursed hereunder no portion of such Bank’s Pro Rata Share of such
Loan will constitute “assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
“employee benefit plan” within the meaning of Section 3(3) of ERISA or a “plan”
within the meaning of Section 4975(e)(1) of the Code, and (b) that following
such date such Bank shall not allocate such Bank’s Pro Rata Share of any Loan to
an account of such Bank if such allocation (i) by itself would cause such Pro
Rata Share of such Loan to then constitute “assets” (within the meaning of 29
C.F.R. § 2510.3-101) of an “employee benefit plan” within the meaning of
Section 3(3) of ERISA or a “plan” within the meaning of Section 4975(e)(1) of
the Code and (ii) by itself would cause such Loan to constitute a prohibited
transaction under ERISA or the Code (which is not exempt from the restrictions
of

75



--------------------------------------------------------------------------------



 



Section 406 of ERISA and Section 4975 of the Code and the taxes and penalties
imposed by Section 4975 of the Code and Section 502(i) of ERISA) or any Agent or
Bank being deemed in violation of Section 404 of ERISA.
          Section 9.18 Intentionally Omitted.
          Section 9.19 Optional Increase in Commitments Optional Increase in
Commitments. At any time, provided no Event of Default shall have occurred and
then be continuing, the Borrower may, if it so elects, increase the aggregate
amount of the Commitments (subject to proviso (b) in the next sentence), either
by designating a Qualified Institution not theretofore a Bank to become a Bank
(such designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld) and/or by
agreeing with an existing Bank or Banks that such Bank’s Commitment shall be
increased. Upon execution and delivery by the Borrower and such Bank or other
financial institution of an instrument in form reasonably satisfactory to the
Administrative Agent, such existing Bank shall have a Commitment as therein set
forth or such Qualified Institution shall become a Bank with a Commitment as
therein set forth and all the rights and obligations of a Bank with such a
Commitment hereunder; provided that:
               (a) the Borrower shall provide prompt notice of such increase to
the Administrative Agent, who shall promptly notify the Banks; and
               (b) the amount of such increase, together with all other
increases in the aggregate amount of the Commitments pursuant to this
Section 9.19 since the date of this Agreement, does not cause the Facility
Amount to exceed €256,185,038.79.
Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 9.19, within five Business Days (in the case of any Base Rate Loans then
outstanding) or at the end of the then current Interest Period with respect
thereto (in the case of any Euribor Loans then outstanding), as applicable, each
Bank’s Pro Rata Share shall be recalculated to reflect such increase in the
Commitments.
          Section 9.20 Documentation Agents. Each of the Borrower, the Agents
and each Bank acknowledges and agrees that (a) the obligations of the
Documentation Agents hereunder shall be limited to those obligations that are
expressly set forth herein, if any, and the Documentation Agents shall not be
required to take any action or assume any liability except as may be required in
each of their capacity as a Bank hereunder, and (b) the indemnifications set
forth herein for the benefit of the Agents shall also run to the benefit of the
Documentation Agents to the extent any of them incurs any loss, cost or damage
arising from its capacity as a Documentation Agent.
          Section 9.21 USA PATRIOT Act. Each Bank hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank to identify the Borrower in accordance with the Act.

76



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            AMB PROPERTY, L.P., a Delaware limited partnership
      By: AMB PROPERTY CORPORATION, a Maryland corporation and its sole general
partner       By:   /s/ Thomas S. Olinger         Name:   Thomas S. Olinger    
  Title:   Chief Financial Officer  

         
 
  Facsimile number:
Address:   (415) 394-9001
Pier 1, Bay 1
San Francisco, California 94111
Attn: Chief Financial Officer

TOTAL COMMITMENTS: €153,711,023.28

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, N.A., as Administrative Agent and as a Bank       
By:   /s/ Jason Huck       Name:   Jason Huck       Title:   Vice President    
  Commitment: €25,618,503.88
                     

 



--------------------------------------------------------------------------------



 



         

            CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Syndication Agent,
Joint Lead Arranger and Bookrunner, and as a Bank
      By:   /s/ John A. Wain       Name:   John A. Wain       Title:   Managing
Director       By:   /s/ Daniel J. Reddy         Name:   Daniel J. Reddy      
Title:   Director       Commitment: €25,618,503.88
                     

 



--------------------------------------------------------------------------------



 



         

            MORGAN STANLEY SENIOR FUNDING, INC., as Documentation Agent
      By:   /s/ Ryan Vetsch       Name:   Ryan Vetsch       Title:   Vice
President       MORGAN STANLEY BANK, N.A., as a Bank
      By:   /s/ Ryan Vetsch       Name:   Ryan Vetsch       Title:   Vice
President       Commitment: €58,556,580,30
                     

 



--------------------------------------------------------------------------------



 



         

            HSBC BANK plc, as a Bank
      By:   /s/ Ian Goldsworthy        Name:   Ian Goldsworthy        Title:  
Managing Director and Head of UK Real Estate HSBC Bank plc        Commitment:
€18,298,931.34
                     

 



--------------------------------------------------------------------------------



 



         

            SUMITOMO MITSUI BANKING CORPORATION, as a Bank
      By:   /s/ William G. Karl       Name:   William G. Karl       Title:  
General Manager       Commitment: €14,639,145.07
                     

 



--------------------------------------------------------------------------------



 



         

            SOCIETE GENERALE, as a Bank
      By:   /s/ Gregoire Simon-Barboux       Name:   Gregoire Simon-Barboux    
  Title:   Deputy Global Head of Real Estate: Lodging       Commitment:
€10,979,358.81
                     

 



--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1
Initial Unencumbered Properties

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.4(b)
Disclosure of
Additional Material Indebtedness
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.6
Borrower and General Partner ERISA Plans
The employees of Borrower may currently participate in a 401(k) Plan.
Other benefits for employees include: health care plans, dental care, vision
care, stock option and incentive plan, non-qualified deferred compensation plan
(for officers only), life insurance and accidental death and dismemberment plan,
flexible spending account, travel/accident insurance, short-term disability,
long-term disability, sick time, vacation time, personal days, holidays,
employee assistance program, work/life benefits, and direct paycheck deposit.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(1)
Interests owned by General Partner
AMB Property Holding Corporation
AMB Property Holding II Corporation
AMB Property Holding III Corporation

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.11(c)(2)
General Partner owned Interests
AMB Property Holding Corporation
AMB Property Holding II Corporation
AMB Property Holding III Corporation

 